1


 1                     REPORTER'S RECORD
                     VOLUME 2 OF 3 VOLUMES
 2    TRIAL COURT CAUSE NOS. 1321493, 1321487, & 1321486
           COA NOS. 02-18-00061-CR, 02-18-00062-CR,
 3                       02-18-00063-CR            FILED IN
                                                2nd COURT OF APPEALS
 4                                               FORT WORTH, TEXAS
                                                5/24/2018 6:40:43 AM
 5   THE STATE OF TEXAS          ) IN THE DISTRICT DEBRA
                                                      COURTSPISAK
                                 )                      Clerk
 6   vs.                         ) TARRANT COUNTY, TEXAS
                                 )
 7   MICHAEL HONGPATHOUM         ) 371ST JUDICIAL DISTRICT

 8

 9

10         _____________________________________________

11                     MOTION TO ADJUDICATE
           _____________________________________________
12

13

14

15

16          On the 1st day of February, 2018, the following

17   proceedings came on to be held in the above-titled

18   and numbered cause before the Honorable

19   Mollee Westfall, Judge Presiding, held in Fort

20   Worth, Tarrant County, Texas.

21          Proceedings reported by computerized stenotype

22   machine.

23

24

25


                               Norma Rico
                    Certified Shorthand Reporter
                                                 2


 1                  A P P E A R A N C E S

 2

 3   MS. ALLYSON KUCERA
     SBOT NO. 24081858
 4   MS. HANNAH BELL
     SBOT NO. 24068993
 5   TARRANT COUNTY CRIMINAL DISTRICT ATTORNEY
     401 W. Belknap
 6   Fort Worth, Texas 76196
     Telephone: (817) 814-1400
 7   COUNSEL FOR THE STATE

 8

 9
     MR. BLAKE BURNS
10   SBOT NO. 24066989
     ATTORNEY AT LAW
11   115 N. Henderson St.
     Telephone: (817) 870-1544
12   COUNSEL FOR THE DEFENSE

13

14

15

16

17

18

19

20

21

22

23

24

25


                             Norma Rico
                  Certified Shorthand Reporter
                                                                  3


 1                   CHRONOLOGICAL INDEX
                    VOLUME 2 OF 3 VOLUMES
 2                  MOTION TO ADJUDICATE

 3

 4   FEBRUARY 1, 2018                              PAGE    VOL.

 5   Caption.................................         1      2

 6   Appearances.............................         2      2

 7   Proceedings.............................         5      2

 8   Motion to Adjudicate....................         5      2

 9   Pleas of True...........................         9      2

10   Motion to Suppress......................         5      2

11   State's Witnesses         Direct      Cross     VD    Vol.
     Jason Macha                   12         42     38      2
12   Bradley Cantu                 49         --     --      2
     Steven Graves                 64         75     --      2
13   Robert SanFilippo             76         87     --      2
     Mark Rath                     90         --     --      2
14   Brian Lukens                  98        106     --      2

15   State Rests..............................       107     2

16   Motion to Suppress Denied...............        108     2

17   Both sides Close........................        108     2

18   Closing Argument by Ms. Kucera..........        109     2

19   Court's Ruling..........................        109     2

20   Punishment Phase........................        110     2

21   State Resubmits Adjudication Evidence...        110     2

22   State Rests.............................        110     2

23   Defense's Witness                  Direct     Cross   Vol.
     Susan Thorbrue                        111        --     2
24
     Defense Rests...........................        114     2
25


                             Norma Rico
                  Certified Shorthand Reporter
                                                                   4


 1             CHRONOLOGICAL INDEX (CONTINUED)

 2   Both sides Close........................         114     2

 3   Closing Argument By Mr. Burns...........         114     2

 4   Closing Argument by Ms. Kucera..........         115     2

 5   Court's Ruling..........................         116     2

 6   Proceedings Concluded...................         118     2

 7   Court Reporter's Certificate............         119     2

 8   ----------------------------------------------------

 9                ALPHABETICAL WITNESS INDEX

10
     State's Witnesses            Direct    Cross    VD     Vol.
11   Bradley Cantu                    49       --    --       2
     Steven Graves                    64       75    --       2
12   Brian Lukens                     98      106    --       2
     Jason Macha                      12       42    38       2
13   Mark Rath                        90       --    --       2
     Robert San Filippo               76       87    --       2
14

15   Defense Witness               Direct   Cross    VD     Vol.
     Susan Thorbrue                   111      --    --       2
16
     ----------------------------------------------------
17                      EXHIBITS INDEX

18   STATE'S       DESCRIPTION               OFFD   ADMT    VOL.
     NO.
19   SX-1          Evading Arrest Map          20     21      2

20   SX-2          BODY CAM DVD             38,61 39,61       2
                                               73    73       2
21   SX-3          BODY/DASH CAM DVD           83    83       2

22   SX-4          BODY CAM DVD                94     95      2

23   SX-5          DASH CAM DVD               104    105      2

24

25


                             Norma Rico
                  Certified Shorthand Reporter
                                                                      5


 1                   P R O C E E D I N G S

 2                   (Thursday, February 1, 2018;

 3                   9:47 a.m.)

 4                   (Open court, defendant present,

 5                   no jury)

 6                   THE COURT:    On the record.       Court

 7   calls Cause Numbers 1321493, 1321487, 1321486.             All

 8   styled the State of Texas versus Michael

 9   Hongpathoum.    Is that you, sir?

10                   THE DEFENDANT:      Yes, ma'am.

11                   THE COURT:    And we're here today on

12   the State's first amended petition to proceed to

13   adjudication in each of these three cases.

14                   What says the State?

15                   MS. KUCERA:    State's ready,

16   Your Honor.

17                   THE COURT:    What says the Defense?

18                   MR. BURNS:    Defense is ready,

19   Your Honor.    We do have a couple of preliminary

20   matters before we start calling witnesses.

21                   THE COURT:    Okay.    Go ahead.

22                   MR. BURNS:    Your Honor, on the

23   petition, Defense would object to paragraph two and

24   paragraph five for the same reason, in that it

25   alleges the defendant committed a new offense while


                               Norma Rico
                    Certified Shorthand Reporter
                                                                 6


 1   on probation and the language set out in those

 2   paragraphs is insufficient to allege an offense

 3   committed in the State of Texas.

 4                     THE COURT:    In what respect?

 5                     MR. BURNS:    It fails to allege that

 6   the defendant knew that the officer was trying to

 7   detain him, and I believe the case law does require

 8   that.

 9                     THE COURT:    What says the State?

10                     MS. KUCERA:    Your Honor, this -- it's

11   about notice.     We'll be happy to prove that as an

12   element.     The petition alleges that he was evading

13   in a vehicle, and that he was a peace officer

14   attempting to lawfully arrest or detain the

15   defendant.     And I believe 19 adequate notice.       I

16   don't think that 19 specifically -- I think it's

17   case law, but not specifically an element to have to

18   allege in a petition.

19                     THE COURT:    Response?

20                     MR. BURNS:    Your Honor, the petition

21   alleges he committed a new offense against the State

22   of Texas and it fails to allege that.

23                     THE COURT:    I think 19 sufficient

24   notice.    I'm going to overrule your objection.

25                     MR. BURNS:    I guess, just -- so I can


                                Norma Rico
                     Certified Shorthand Reporter
                                                                 7


 1   it put on the record.

 2                     THE COURT:    It's on the record.

 3                     MR. BURNS:    If I could put my case

 4   law in.

 5                     THE COURT:    Okay.   Go ahead.

 6                     MR. BURNS:    V. Jackson versus State,

 7   718 S.W.2d 724, Texas Court of CCA.

 8                     THE COURT:    All right.

 9                     Mr. Hongpathoum, the Court's file in

10   these three cases reflects the State's first amended

11   petition to proceed to adjudication, which alleges

12   certain violations of the terms and conditions of

13   your probation.     Have you had a chance to go over

14   the allegations contained in these petitions with

15   your attorney?

16                     MS. KUCERA:    Your Honor, I was going

17   to make the Court aware the State plans to waive --

18   do you want me to make you aware of it now?

19                     THE COURT:    Yes.

20                     MS. KUCERA:    The State plans to waive

21   paragraph one, paragraph four, paragraph six, and

22   paragraph eight, and proceed on paragraphs two,

23   three, five, and seven.

24                     THE COURT:    Mr. Hongpathoum, have you

25   had a chance to go over the allegations contained in


                             Norma Rico
                  Certified Shorthand Reporter
                                                                    8


 1   these petitions with your attorney?

 2                     THE DEFENDANT:       I'm looking over them

 3   right now.

 4                     THE COURT:    Have you all been over

 5   them before this moment?

 6                     MR. BURNS:    Me or him?     Either one?

 7                     THE COURT:    Yes.

 8                     MR. BURNS:    Okay.     Your Honor, we've

 9   been over the allegations.       This is the first time

10   he's probably seen it in print.

11                     THE COURT:    Okay.

12                     MR. BURNS:    But we've gone over

13   what's alleged.

14                     THE COURT:    Mr. Hongpathoum, if you

15   would rise, please, sir?       This petition alleges that

16   you appeared in this court on these three cases on

17   August 7th, 2013, and pled guilty to the offenses of

18   theft of a firearm; delivery of controlled substance

19   of one gram or more but less than four grams,

20   namely, methamphetamine; and forgery by possession

21   of a forged writing, to wit, money; and were at that

22   time placed on deferred adjudication/probation in

23   each of these cases -- or seven years in the forgery

24   and delivery, and a five-year deferred

25   adjudication/probation in the theft of a firearm.


                             Norma Rico
                  Certified Shorthand Reporter
                                                              9


 1   Is that true or not true?

 2                  THE DEFENDANT:     True.

 3                  THE COURT:     Paragraph two of each of

 4   these petitions alleges that you were ordered to

 5   commit no offense against the laws of this state or

 6   any other state of the United States, and that in

 7   violation of this condition you, on or about the

 8   22nd day of September, 2017, in the County of

 9   Tarrant and the State of Texas did then and there

10   intentionally flee using a vehicle from J. Macha

11   knowing J. Macha was a peace officer who was

12   attempting to lawfully arrest or detain you.

13                  Do you understand what paragraph two

14   alleges against you?

15                  THE DEFENDANT:     Yes.

16                  THE COURT:     To that allegation you

17   may plead true or not true.     What is your plea?

18                  THE DEFENDANT:     Not true.

19                  THE COURT:     I couldn't hear what you

20   said.

21                  THE DEFENDANT:     Not true.

22                  THE COURT:     Paragraph three alleges

23   that you were to commit no offense against the laws

24   of this state or any other state of the United

25   States, and that in violation of this condition you,


                             Norma Rico
                  Certified Shorthand Reporter
                                                                 10


 1   on or about the 22nd day of September, 2017, in the

 2   County of Tarrant and State of Texas, did

 3   intentionally or knowingly carry, on or about your

 4   person, a handgun, and you were in a motor vehicle

 5   or watercraft owned by you or under your control,

 6   and you were engaged in criminal activity other than

 7   a Class C misdemeanor that was a violation of the

 8   law or ordinance regulating traffic for boating.       Do

 9   you understand what paragraph three alleges against

10   you?   Do you understand what paragraph three

11   alleges?

12                   THE DEFENDANT:     Yes.

13                   THE COURT:    To that allegation you

14   may plead true or not true.      What is your plea?

15                   THE DEFENDANT:     Not true.

16                   THE COURT:    Paragraph five alleges

17   you were ordered to commit no offense against the

18   laws of this state or any other state of the United

19   States, and that in violation of this condition you,

20   on or about the 11th day of December, 2017, in the

21   County of Tarrant in the State of Texas did then and

22   there intentionally flee using a vehicle from

23   R. San Filippo knowing R. San Filippo was a peace

24   officer who was attempting to lawfully arrest or

25   detain you.


                              Norma Rico
                   Certified Shorthand Reporter
                                                               11


 1                  THE DEFENDANT:     Yes.   Yes, ma'am.

 2                  THE COURT:     To that allegation you

 3   may plead true or not true.     What is your plea?

 4                  THE DEFENDANT:     Not true.

 5                  THE COURT:     Paragraph seven alleges

 6   you were to commit no offense against the laws of

 7   this state or any other state of the United States,

 8   and that in violation of this condition you, on or

 9   about the 11th day of December, 2017, in the County

10   of Tarrant and State of Texas did intentionally or

11   knowingly carry, on or about your person, a handgun,

12   and that you were in a motor vehicle or watercraft

13   owned by you or under your control and were engaged

14   in criminal activity other than a Class C

15   misdemeanor that was a violation of the law or

16   ordinance regulating traffic or boating.      Do you

17   understand what paragraph seven alleges against you?

18                  THE DEFENDANT:     True -- I mean, yes.

19                  THE COURT:     To that allegation you

20   may plead true or not true.     What is your plea?

21                  THE DEFENDANT:     Not true.

22                  THE COURT:     You may have a seat, sir.

23                  State may proceed.

24                  MS. KUCERA:     Thank you, Your Honor.

25   At this time the State would call Officer Jason --


                             Norma Rico
                  Certified Shorthand Reporter
                                                                  12


 1                     MR. BURNS:     Your Honor, we had a

 2   Motion to Suppress on file.

 3                     THE COURT:     Okay.     We'll run that

 4   with this.

 5                     MS. KUCERA:     Your Honor, at this time

 6   the State would call Jason Macha.

 7                     THE COURT:     Raise your right hand.

 8                     (Witness sworn)

 9                     THE WITNESS:     I do.

10                         JASON MACHA,

11   having been first duly sworn, testified as follows:

12                       DIRECT EXAMINATION

13   BY MS. KUCERA

14        Q       Officer Macha, can you state and spell

15   your full name for the court reporter.

16        A       Jason Macha, M-a-c-h-a.

17        Q       All right.   And, Officer Macha, how are

18   you currently employed?

19        A       Through the City of Fort Worth.

20        Q       And how long have you been with the City

21   of Fort Worth?

22        A       About four years.

23        Q       And in what capacity are you employed with

24   them right now?

25        A       Police officer.


                                Norma Rico
                     Certified Shorthand Reporter
                                                                  13


 1        Q      And what unit are you assigned to?

 2        A      Central Division Patrol.

 3        Q      And were you in Central Division Patrol

 4   when you -- on September 22nd, 2017?

 5        A      Yes, I was.

 6        Q      And, Officer, the Judge has heard multiple

 7   police officers testify.        Did you have to go through

 8   the same type of training and experience that other

 9   Fort Worth police officers have had to go through in

10   order to be employed with Fort Worth?

11        A      Yes.

12        Q      And did you successfully complete that

13   training?

14        A      Yes, I did.

15        Q      Were you trained in the procedures on,

16   particularly, how to conduct a high speed police

17   chase?

18        A      Yes.

19        Q      All right.    So on September 22nd, 2017,

20   were you involved in a high speed police chase?

21        A      Yes, I was.

22                      MR. BURNS:    Your Honor, at this time

23   I would object for the reasons stated earlier that

24   this would be outside the scope of what's alleged in

25   the petition.


                                Norma Rico
                     Certified Shorthand Reporter
                                                               14


 1                     THE COURT:    Overruled.

 2                     MR. BURNS:    May I have a running

 3   objection so that I don't have to keep getting up?

 4                     THE COURT:    You may.

 5                     MS. KUCERA:    Thank you, Your Honor.

 6        Q    (BY MS. KUCERA)       Officer Macha, on

 7   September 22nd, 2017, where were you when this

 8   initially started?

 9        A    I was on the corner of Sylvania and

10   Northeast 28th Street.

11        Q    And what is -- what location or

12   establishment is on that corner?

13        A    There's an active game room.

14        Q    And were you sitting outside of that game

15   room, watching it?

16        A    Yes, ma'am.

17        Q    And why?

18        A    Known illegal drug activity.

19        Q    Is it common for you on patrol to sit

20   outside of one?

21        A    Yes.

22        Q    And so what did you observe when you were

23   sitting outside of this particular gaming

24   establishment?

25        A    I observed a male outside on his cellphone


                             Norma Rico
                  Certified Shorthand Reporter
                                                              15


 1   at the time, kind of acting very suspicious, kind of

 2   paranoid, looking over at me and the other officer

 3   that was there in our patrol cars acting very

 4   nervous, kind of don't know what to do, flailing his

 5   arms up in the air, kind of pacing back and forth,

 6   you know, kind of acting erratic, very nervous.

 7         Q   And it caught your -- you noticed this

 8   behavior at the time?

 9         A   Yes.

10         Q   And you believed it to be suspicious?

11         A   Yes.

12         Q   And so what did -- what did you do next?

13         A   We continued to observe the -- the

14   individual for approximately about five minutes or

15   so.

16         Q   Okay.   And what did this individual then

17   do?

18         A   Eventually, got in his vehicle and

19   proceeded to leave the establishment.

20         Q   And what happened when he left the

21   establishment?

22         A   Proceeded to leave the establishment.     He

23   didn't stop at a sidewalk there that's -- goes in

24   front of the business and proceeded eastbound on

25   Northeast 28th Street at a high rate of speed.


                             Norma Rico
                  Certified Shorthand Reporter
                                                               16


 1        Q       And did you then follow the vehicle?

 2        A       I tried to catch up to him, but, by the

 3   time I got out to Northeast 28th Street, he was

 4   almost to -- making a turn onto Chandler West.

 5        Q       Okay.   And so did you follow him after he

 6   turned?

 7        A       Yes, I did.

 8        Q       And did you observe additional traffic

 9   offenses?

10        A       Yes, I did.

11        Q       What did you observe?

12        A       I observed -- again, when he turned

13   onto -- turned onto Hollis.      And when I got behind

14   him on Hollis and he got on to Hollis and North

15   Riverside, he again didn't stop on Hollis and North

16   Riverside.

17        Q       Was there a stop sign there?

18        A       It was a stop sign or a traffic stoplight.

19   I can't remember which, exactly.

20        Q       Did you observe him run that stop sign or

21   traffic light?

22        A       Yes, ma'am.

23        Q       Okay.   And so did you continue with your

24   pursuit?

25        A       That's when I initiated my overheads and


                                Norma Rico
                     Certified Shorthand Reporter
                                                            17


 1   sirens.

 2        Q    Okay.     And what happened when you

 3   initiated your sirens and lights?

 4        A    He -- that's when he hit the gas and

 5   proceeded at even a higher rate of speed.

 6        Q    Okay.     Your vehicle that you're driving

 7   in, what does it look like?

 8        A    It was a Ford Explorer, black and white,

 9   had Fort Worth Police on it, red and blue lights,

10   white lights.

11        Q    Is it very obvious that it's a

12   police-issued vehicle?

13        A    Yes.

14        Q    And it has red and blue lights and sirens

15   typically equipped on a patrol vehicle?

16        A    Yes.

17        Q    And you initiated those lights within the

18   sight of the defendant; is that correct?

19        A    Yes.

20        Q    And obviously aware that you are making a

21   traffic stop on this vehicle?

22        A    Yes.

23        Q    Any doubt in your mind that he should have

24   been aware of that?

25        A    No.


                                Norma Rico
                     Certified Shorthand Reporter
                                                                       18


 1           Q      And he took off at a high rate of speed;

 2   is that correct?

 3           A      Yes.

 4           Q      All right.     So if you can, can you walk

 5   the Judge through the process of this chase from

 6   where it started -- you described you're on

 7   Riverside at this point, and where you proceed to go

 8   throughout the metroplex.

 9           A      Is it okay if I look at my report?

10           Q      Yes.

11           A      Okay.

12           Q      Well, actually, Officer, let me ask you

13   this:       Did this high speed chase continue for

14   multiple miles at this point?

15           A      Yes.

16           Q      How many miles in total do you remember

17   calculating?

18           A      Approximately 90.

19                          THE COURT:     Nine, zero?

20                          THE WITNESS:     Nine, zero, yes.

21           Q      (BY MS. KUCERA)        And so, Officer Macha, as

22   you are going to walk the Judge through these

23   highways and roads that you took throughout this

24   police chase, do you think it would be helpful for

25   her if she were to be able to see it and follow


                                  Norma Rico
                       Certified Shorthand Reporter
                                                                    19


 1   along with you as you're dictating which roads that

 2   you took?

 3        A      Yes.

 4                      MS. KUCERA:    Your Honor, may I

 5   approach the witness?

 6                      THE COURT:    You may.

 7        Q      (BY MS. KUCERA)      Now, Officer, while you

 8   were following the defendant for quite a while, were

 9   there -- were you getting call-outs over the radio

10   of what else was going on and what happened after

11   you had to abandon your search -- or your chase?

12        A      Yes.

13        Q      And so I'm going to approach you with

14   what's been marked as State's Exhibit No. 1.          Do you

15   recognize this?

16        A      Yes, I do.

17        Q      And based on the information that you

18   gathered from the radio call-outs during the entire

19   process of the evading, does this map fairly and

20   accurately depict the entire police chase as a

21   whole?

22        A      Yes, it does.

23        Q      And is this -- can you tell the Judge

24   essentially what this is?

25        A      Yes.


                               Norma Rico
                    Certified Shorthand Reporter
                                                                  20


 1        Q      What is it?

 2        A      This is pretty much the starting and the

 3   ending point of the pursuit.

 4        Q      And can you follow along on this map

 5   the -- the pathway that you took when you were

 6   following the defendant?

 7        A      Yes, I can.

 8        Q      And I'm going to ask you again, do you

 9   think this would be helpful for the Judge in order

10   to see the locations that you traveled on this

11   evening?

12        A      Yes.

13                      MS. KUCERA:    And, Your Honor, at this

14   time I'm going to tender to defense counsel State's

15   Exhibit No. 1, and then ask that it be admitted and

16   permission to publish.

17                      (State's Exhibit 1 offered)

18                      MR. BURNS:    We just object for the

19   reasons stated earlier that it contains allegations

20   outside the petition.

21                      THE COURT:    What specific allegation

22   do you think it contains that's outside the

23   petition?

24                      MR. BURNS:    The evading.   We object.

25   It is not sufficiently alleged in the petition.


                               Norma Rico
                    Certified Shorthand Reporter
                                                                21


 1                   THE COURT:    And remind me what is

 2   your objection to the evading?

 3                   MR. BURNS:    That the petition fails

 4   to allege that he knew this was a police officer.

 5                   THE COURT:    Well, it says knowing he

 6   was a peace officer.

 7                   MR. BURNS:    Correct, but it doesn't

 8   say that he knew he was trying to lawfully arrest or

 9   detain him.

10                   THE COURT:    Who was attempting to

11   lawfully arrest or detain him?

12                   MR. BURNS:    It says that he was

13   trying to, but it doesn't further allege that the

14   defendant knew that.

15                   THE COURT:    Oh.    Okay.   I mean, you

16   have a running objection, so...

17                   MR. BURNS:    Yes, Your Honor, that

18   would be my only objection to this.

19                   THE COURT:    All right.     That's

20   overruled.    State's 1 is admitted.

21                   (State's Exhibit 1 admitted)

22                   MS. KUCERA:    Thank you, Your Honor.

23   May I have permission to publish it to the Court?

24                   THE COURT:    Yes.

25                   MS. KUCERA:    I've printed it on the


                               Norma Rico
                    Certified Shorthand Reporter
                                                                   22


 1   Maverick as well if you want to --

 2                       THE COURT:    Yes.

 3                       MS. KUCERA:    -- view that.     And I

 4   will trace along with Officer Macha as he's

 5   describing it.

 6                       THE COURT:    Can you turn it slightly

 7   this way?    Is it possible?       Okay.   That's good.

 8        Q      (BY MS. KUCERA)       All right.   Officer

 9   Macha, you described earlier -- and I'm going to

10   point -- all right.       Officer Macha, you described

11   that you started at 2800 --

12                       THE COURT:    That's it right there.

13   What you just flashed is green.

14        Q      (BY MS. KUCERA)       So, Officer, you

15   described that you started at Northeast 28th Street,

16   and you proceeded south on Riverside.          And before I

17   cut you off, you were describing the next roadway

18   that this -- the vehicle that you were following

19   went -- can you -- before you do that, can you tell

20   the Judge what type of vehicle you were following?

21        A      It was a Toyota FR-S.

22        Q      Okay.     What color was it?

23        A      It was black.

24        Q      And can you describe anything else

25   specific about the vehicle?


                               Norma Rico
                    Certified Shorthand Reporter
                                                                     23


 1           A    Not in particular, no.        I mean, just two

 2   door.

 3           Q    Okay.     All right.     And so you were driving

 4   on Riverside, and what is the next roadway that the

 5   vehicle enters?

 6           A    121.

 7           Q    Okay.     And 121 heading west?

 8           A    Heading west, he took 121 westbound to

 9   I-35.

10           Q    Okay.     Northbound?

11           A    Northbound to I-35 to 820, took 820

12   eastbound.     We took that until it went to 820

13   southbound.

14           Q    Okay.

15           A    We then took 820 southbound to I-20.

16                        THE COURT:     Let me ask you.     We're

17   tracing a really long route.           What did you see?

18   Were you -- was the car in your sight the whole

19   time?

20                        THE WITNESS:     Yes, ma'am.

21                        THE COURT:     And how fast was it

22   going?

23                        THE WITNESS:     I topped out at

24   131 miles an hour.

25                        THE COURT:     Just to keep up with this


                                Norma Rico
                     Certified Shorthand Reporter
                                                                  24


 1   car?

 2                     THE WITNESS:     Yes.

 3                     THE COURT:     Did you ever -- you never

 4   were able to gain on the car?

 5                     THE WITNESS:     Every time we came up

 6   to any kind of small turn or curve in the road, the

 7   defendant would always slow down, and I could always

 8   catch up, right up to it.        Or any kind of car that

 9   it would come up to, it would always slow down and I

10   could catch up to it.     It never got more than -- the

11   most it got ahead of me was probably a quarter of a

12   mile, but, it was always in my sight.        At times he

13   would black out, turn off all of his lights, but I

14   was still able to visually see it.

15                     THE COURT:     Did you have lights and

16   sirens on the whole time?

17                     THE WITNESS:     The whole time.

18          Q   (BY MS. KUCERA)       Officer Macha, I think I

19   asked you this earlier, what time of night was this?

20          A   It was approximately 1, 1:30 in the

21   morning.

22          Q   Now, I know that it's late in the evening

23   or early in the morning.       Were -- was there still

24   traffic that you were driving in and out of?

25          A   Yes.


                              Norma Rico
                   Certified Shorthand Reporter
                                                                  25


 1        Q       Was this vehicle driving dangerously?

 2        A       Yes.

 3        Q       Was he putting all of the vehicles on the

 4   road that night at risk?

 5        A       Yes.

 6        Q       At great risk, in fact?

 7        A       Yes.

 8        Q       And you yourself as well?

 9        A       Correct.

10        Q       All right.   So, Officer, you mentioned

11   that you were on 820 southbound, and then you head

12   east on I-20; is that correct?

13        A       Correct.

14        Q       And that's -- we're heading towards

15   Arlington?

16        A       Yes.

17        Q       All right.   And then what happens after

18   you're eastbound on I-20?

19        A       Hang on one second.     Let me make sure I

20   get the correct route here.        We then went northbound

21   on Highway 161.     From there we went eastbound on

22   Highway 635.

23        Q       All right.   So, officer, I-20 to

24   northbound on 161 is -- I just -- I glanced, is

25   approximately 40 miles north, and then you go, you


                                Norma Rico
                     Certified Shorthand Reporter
                                                                  26


 1   said east on 635; is that correct?

 2           A     Correct.

 3           Q     And then you go north again on I-35 East?

 4           A     Yes.

 5           Q     And then what is the next roadway that you

 6   take?

 7           A     That was -- at that point he swerved very

 8   quickly on that Highway 161.

 9           Q     Okay.     So he goes back onto 161, or the

10   President George Bush Turnpike?

11           A     Yes.

12           Q     When you say he swerved very quickly, were

13   you able to follow him at that point?

14           A     No.     That -- at that point -- at that

15   point he faked like he was going to go to the left,

16   and at this last minute he swerved over to the

17   right.      I went over to go to the left, the initial

18   way he was going to go.         I couldn't make it over to

19   the right.      I called out immediately over to the

20   radio -- over the radio that he went to the right

21   and there was another vehicle, K-9 unit, behind me

22   and he was able to go the same way that he went.

23           Q     How many other officers were involved?

24           A     Immediately behind me there was a Fort

25   Worth K-9 unit, and there was a -- I do believe it


                                    Norma Rico
                         Certified Shorthand Reporter
                                                                  27


 1   was Irving K-9 Tahoe unit.

 2                     THE COURT:     Irving?

 3                     THE WITNESS:     Yes.

 4                     THE COURT:     Any particular reason why

 5   they were involved?

 6                     THE WITNESS:     Because we were going

 7   through their jurisdiction.        It was either Irving or

 8   Grand Prairie, one of the two.

 9                     THE COURT:     All right.

10                     THE WITNESS:     But we had gone through

11   so many -- I think seven different counties -- or

12   cities.

13                     THE COURT:     So people would come in

14   and then dropped out?

15                     THE WITNESS:     Yes.

16                     THE COURT:     When their city limits

17   hit?

18                     THE WITNESS:     Yes.

19                     THE COURT:     Okay.

20                     THE WITNESS:     Yeah, actually, not

21   Irving.    I think it was Grand Prairie K-9 that

22   stayed with us.     So...

23          Q    (BY MS. KUCERA)      So at this point you --

24   let me back up.     You -- he takes -- we're back up

25   here at the George Bush Turnpike.          He's able to --


                               Norma Rico
                    Certified Shorthand Reporter
                                                                  28


 1   you're coming from I-35.     You are not able to exit

 2   in time, but he is.     How close did you come to

 3   hitting the guardrail on that exit?

 4        A     About that far.

 5        Q     All right.    So how far is that?

 6        A     Probably about a foot doing about 120.

 7        Q     All right.    So, Officer Macha, at that

 8   point another officer takes over as the lead

 9   vehicle, in other words, in the chase; is that

10   correct?

11        A     Correct.

12        Q     And you reverse -- just tell the Judge

13   what happens.

14        A     So the Fort Worth K-9 passed me.    The

15   Grand Prairie K-9 passed me.     I back up about

16   50 feet, try to get back into the pursuit.     That's

17   when he goes back up to -- I think it was, Josey is

18   where they make a U-turn.

19        Q     So the U-turn at Josey Lane, and he

20   gets -- enters back onto 161 --

21        A     161, yeah.

22        Q     -- George Bush Turnpike.    Okay.

23        A     Yeah.    And that was the closest I made it

24   back to him.     I ended up -- at one point the Grand

25   Prairie unit gets caught behind some traffic.        I was


                                Norma Rico
                     Certified Shorthand Reporter
                                                                     29


 1   able to swerve around all that traffic and pass

 2   them.       That's when I ran out of gas, shortly

 3   thereafter.

 4           Q      So, Officer, you're back on 161, the

 5   George Bush Turnpike --

 6           A      Correct.

 7           Q      -- heading here, and you run out of gas at

 8   approximately --

 9           A      Belt Line, I think it was.

10           Q      -- Belt Line and 161?

11           A      Yes.

12           Q      Okay.     So you're, again, kept up with

13   what's going on with the search?

14           A      Yes, ma'am.     I'm constantly listening to

15   the radio.       The Grand Prairie officer, again, passes

16   me.     That's when he gets on 183.

17           Q      So he goes east -- I'm sorry, westbound on

18   183 --

19           A      Westbound on 183 up to Inter -- or

20   International Parkway, which goes right through the

21   middle of DFW airport, crashes through a gate at the

22   airport.

23                          THE COURT:     Who crashed through the

24   gate?

25                          THE WITNESS:     The defendant.


                                  Norma Rico
                       Certified Shorthand Reporter
                                                                30


 1                     THE COURT:    Okay.

 2        A    K-9 officer was right behind him.        The

 3   gate closes.     There was another officer there

 4   waiting for the gate to open.       At the north end of

 5   the gate going westbound on 114, the K-9 officer ran

 6   out of gas so he had to terminate the pursuit.

 7        Q    (BY MS. KUCERA)       And so is it fair to say

 8   at this point is when your officers have run out of

 9   gas and your pursuit is terminated; is that correct?

10        A    Correct.

11        Q    Okay.     So again, you're still listening on

12   the radio, and are you filling up your car with gas

13   at this point?

14        A    At that point, there was actually a, like,

15   a Irving Sheriff's officer that came and gave me,

16   like, two gallons of gas, enough for me to make it

17   to the airport to get me gas.

18        Q    Okay.     And so what's going on, and are --

19   I guess, can you tell the officer -- or, I'm sorry,

20   tell the Judge what else is going on at this time.

21   You've lost the pursuit.       You haven't found him.

22   What are the other officers doing?

23        A    There was an off-duty officer who has

24   access to the LPR system, which is our license plate

25   reader system, and he was reading -- he was going


                               Norma Rico
                    Certified Shorthand Reporter
                                                                 31


 1   through the database with the -- running the license

 2   plate and seeing where that license plate had been.

 3                    MR. BURNS:     Objection.    Denial to

 4   confrontation as to what the other officer was doing

 5   and seeing.

 6                    MS. KUCERA:     19 just talking -- it's

 7   his state of mind or his understanding of what's

 8   going on.

 9                    THE COURT:     Overruled as to that.

10        Q      (BY MS. KUCERA)     You can continue.

11        A      The officer is running the license plate

12   in the database, seeing where that license plate had

13   been, if it had ever been hit in the city in the LPR

14   system.

15                    THE COURT:     Where did you get the

16   license plate information?       Where did it come from?

17                    THE WITNESS:     It comes from tow

18   trucks.

19                    THE COURT:     No, no.   I sort of

20   understand that.    But who got the license plate off

21   of the car?

22                    THE WITNESS:     I got it.

23                    THE COURT:     And at what point?

24                    THE WITNESS:     I got it off of the car

25   when I initially got behind it.       So we had that


                               Norma Rico
                    Certified Shorthand Reporter
                                                                  32


 1   initially from when I first got behind the vehicle.

 2                    THE COURT:   All right.

 3        A    So, at that time, when the pursuit was

 4   initially over, when he was running, when he was

 5   running license plate in the database, it was

 6   hitting up on the east side of Fort Worth around the

 7   Meadowbrook area.     Within about twelve minutes of

 8   time, officers called out that they spotted the

 9   vehicle at 820 and Meadowbrook.     So from the north

10   side of the airport, from 114 in the north side of

11   the airport down there at the blue section, there

12   (indicating) it was located at 12 minutes later.        So

13   even though the pursuit was over, he was still

14   traveling at a high rate of speed, approximately.

15        Q    (BY MS. KUCERA)     And your best guess is

16   he's getting from north of the airport to I-30 and

17   I-20 in twelve minutes?

18        A    Yes.

19        Q    Traffic traveling incredibly quickly from

20   your understanding?

21        A    Correct.

22        Q    And so I know this wasn't -- you weren't

23   involved in this particular car, but you were made

24   aware via the radio that they relocated the

25   defendant and were continuing to follow that same


                             Norma Rico
                  Certified Shorthand Reporter
                                                                  33


 1   vehicle?

 2        A     Correct.

 3        Q     Is that correct?

 4        A     Yes.

 5        Q     Okay.     And so they -- your

 6   understanding is -- or can you tell the Judge of

 7   what your understanding is of how this pursuit ends?

 8        A     Minor thing is they followed the vehicle

 9   here for -- this little pursuit here was

10   approximately for about another ten to twelve more

11   miles into some residential areas here.         They

12   backtracked a little bit being a little couple of

13   U-turns.   It finally ended up where it went down

14   East 1st Avenue where he finally ran out of gas at

15   the 4200 block of East 1st Avenue.         He then got out

16   of the vehicle and started running on foot in a

17   northwesterly direction.

18                      THE COURT:     How do you know it was

19   the same car?

20                      THE WITNESS:     It matched the

21   vehicle -- the vehicle description matched -- the

22   vehicle description matched what the officers seen.

23   And one of the officers knew -- saw the plate when

24   they saw it.

25        Q     (BY MS. KUCERA)        And so, Officer, after


                                Norma Rico
                     Certified Shorthand Reporter
                                                             34


 1   the pursuit eventually terminates with the defendant

 2   running out of gas and you said he gets out of his

 3   vehicle and runs on foot, is he eventually

 4   apprehended?

 5        A     Yes, he is.

 6        Q     And so did you eventually arrive at that

 7   scene?

 8        A     About ten to fifteen minutes or so after.

 9        Q     And did you observe the car on that scene?

10        A     Yes.

11        Q     Was that the exact same car that you had

12   been pursuing for several miles?

13        A     Yes.

14        Q     Any doubt in your mind it was the same

15   vehicle?

16        A     No doubt.

17        Q     Do you -- you testified earlier that you

18   observed the driver outside pacing around the gaming

19   (sic), and you knew before he got in his vehicle?

20        A     Yes.

21        Q     Do you recognize that person in the

22   courtroom today?

23        A     Yes, I do.

24        Q     And do you -- could you point out an

25   article of clothing that he is wearing?


                               Norma Rico
                    Certified Shorthand Reporter
                                                                35


 1        A     He is wearing a black shirt.

 2        Q     Does he have glasses on, or not?

 3        A     Glasses, yes.

 4                     MS. KUCERA:    Your Honor, may the

 5   record reflect this witness has correctly identified

 6   the defendant.

 7                     THE COURT:    The record will so

 8   reflect.

 9                     MS. KUCERA:    Thank you, Your Honor.

10        Q     (BY MS. KUCERA)      Officer Macha, after you

11   arrived on scene, did you partake in any search or

12   anything of the vehicle?

13        A     Yes, I searched the vehicle.

14        Q     And what did you locate inside the

15   vehicle?

16        A     I located a gun when I ran it on through

17   the PICA system, that it was stolen out of Midland,

18   Texas.

19        Q     And where was the gun located in the

20   vehicle, if you remember?

21        A     It was located in a black bag they got

22   inside an Xbox bag.

23        Q     Inside the vehicle?

24        A     Yes.

25        Q     And can you tell the Court what the basis


                              Norma Rico
                   Certified Shorthand Reporter
                                                            36


 1   for your search of the vehicle was?

 2        A    It was incident to arrest.

 3        Q    And had this vehicle been involved in an

 4   offense, and, in fact, a high speed pursuit

 5   throughout almost the entire metroplex?

 6        A    Yes, it was.

 7        Q    Is it fair to say that this defendant has

 8   been engaged in criminal activity while in

 9   possession of this weapon?

10        A    Yes.

11        Q    Is it a Toyota -- I think you described it

12   as -- what kind of vehicle was it, do you remember?

13        A    Toyota, FR-S.

14        Q    Is that a motor vehicle?

15        A    Yes.

16        Q    Now, Officer Macha, the patrol vehicle

17   that you were operating at the time, was it equipped

18   with a dash camera?

19        A    Yes.

20        Q    Was that dash camera capable of recording

21   the events accurately that evening?

22        A    Yes, it was.

23        Q    Have you had a chance to review your dash

24   camera prior to coming to testify today?

25        A    Yes, I have.


                             Norma Rico
                  Certified Shorthand Reporter
                                                                   37


 1          Q   And did you review that in my office prior

 2   to your testimony?

 3          A   Yes, I did.

 4          Q   And when you reviewed it, did that dash

 5   camera fairly and accurately depict the events as

 6   they happened that night?

 7          A   Yes.

 8          Q   Does that include the speed of the

 9   vehicle, the other vehicles on the road, the

10   dangerous driving patterns and behaviors?

11          A   Yes.

12          Q   Were there any alterations or deletions or

13   anything to that dash camera?

14          A   No.

15                     MS. KUCERA:    Your Honor, may I

16   approach the witness?

17                     THE COURT:    You may.

18          Q   (BY MS. KUCERA)      I'm going to hand you

19   what's been marked as State's Exhibit No. 2.         Do you

20   recognize that?

21          A   Yes, I do.

22          Q   And do you recognize your initials on that

23   DVD?

24          A   Yes, I do.

25          Q   And is that -- does that DVD contain your


                                 Norma Rico
                      Certified Shorthand Reporter
                                                                     38


 1   dash camera that we just described?

 2          A       Yes.

 3          Q       And I'm going to ask you to make sure that

 4   dash camera doesn't contain any additions or

 5   deletions and is a fair and accurate depiction of

 6   the events that took place that night?

 7          A       Yes, it is.

 8                         MS. KUCERA:    Your Honor, I'm going to

 9   hand State's Exhibit 2 to defense attorney and ask

10   that it be admitted.         Your Honor, I will say this:

11   The DVD does contain multiple dash cameras, and I'm

12   only conditionally admitting Officer Macha's dash

13   cam.       The other officers will be here to testify to

14   theirs as well.

15                         (State's Exhibit 2 offered)

16                         MR. BURNS:    Can I have a couple of

17   quick questions on voir dire, Your Honor?

18                         THE COURT:    Yes.

19                         VOIR DIRE EXAMINATION

20   BY MR. BURNS:

21          Q       Officer Macha, you reviewed this tape --

22   the video she intends to play right now?

23          A       Yes.

24          Q       Is it just the dash cam?       In other words,

25   is the search also on there or is it just on the


                                  Norma Rico
                       Certified Shorthand Reporter
                                                                  39


 1   car?

 2          A    We're just talking about the dash cam,

 3   correct?

 4                      MR. BURNS:    And, Your Honor, I just

 5   object for the same reason as the last exhibit, that

 6   it contains allegations outside the petition.

 7                      THE COURT:    Overruled.   State's 2 is

 8   admitted.

 9                      (State's Exhibit 2 admitted)

10                      MS. KUCERA:    Thank you, Your Honor.

11   Permission to publish to the Court?

12                      THE COURT:    Granted.

13                      (State's Exhibit 2 published in

14                      open court)

15          Q    (BY MS. KUCERA)      Now, Officer Macha, is

16   this you leaving the gaming facility?

17          A    Yes.

18          Q    Can you see the defendant's vehicle?

19          A    That's what just turned right now.

20          Q    So, Officer, I know 19 difficult for you

21   to see on the video, but you can see the glimpses of

22   the taillights ahead of you.        Were you able to

23   visually -- maintain a visual on this vehicle like

24   you testified to earlier?

25          A    Yes.


                               Norma Rico
                    Certified Shorthand Reporter
                                                                   40


 1          Q       Now, Officer, you turned your lights on

 2   and he's approximately less than a hundred yards in

 3   front of you at that point?

 4          A       Yes.

 5          Q       And does he appear to be getting closer to

 6   you or farther away?

 7          A       Further away.

 8          Q       Officer, you testified -- you see the

 9   vehicle take quite a jump there.       What happened when

10   your vehicle went over that bump?

11          A       My computer come out of its stand.    It was

12   when we went over Belknap.

13          Q       So now you're entering 121; is that

14   correct?

15          A       Yes.

16          Q       And are you going north on I-35 on the

17   entrance ramp?

18          A       Correct.

19          Q       You mentioned earlier to the Judge that

20   when you were driving on the streets and he had to

21   take curves is when you were able to catch up with

22   him.       After this, does this defendant stay mostly on

23   freeways at this point?

24          A       Yes.

25          Q       Why do you think that is?


                                  Norma Rico
                       Certified Shorthand Reporter
                                                                 41


 1          A   Trying to get away.

 2          Q   Now, Officer Macha, on this video can you

 3   see that there's other traffic on the road?

 4          A   Yes.

 5          Q   And in your review of the dash camera, are

 6   there times when you can observe the defendant

 7   weaving in and out of traffic?

 8          A   Yes.

 9          Q   In a dangerous manner?

10          A   Yes.

11          Q   Now, Officer Macha, the video is -- we're

12   four minutes and 22 seconds into the video.      And

13   this video lasts for 47 minutes and 15 seconds.        Do

14   you remember approximately what time you run out of

15   gas?

16          A   About -- probably about 44 minutes into

17   it.

18          Q   So, in other words, this entire pursuit

19   throughout -- I mean, you said 90 miles earlier is

20   45 minutes long?

21          A   Correct.     I go for about 70 miles before I

22   run out of gas and then K-9 goes for about ten miles

23   before he runs out and then ten miles for about

24   those other units.

25          Q   All right.


                              Norma Rico
                   Certified Shorthand Reporter
                                                                      42


 1                          MS. KUCERA:    I'm pausing the video at

 2   5:19.       Your Honor, should you wish to watch the

 3   entire video by all means, but -- Your Honor, at

 4   this time I pass the witness.

 5                          MR. BURNS:    Thank you, Your Honor.

 6   May I approach the video?

 7                          THE COURT:    You may.

 8                          CROSS-EXAMINATION

 9   BY MR. BURNS:

10           Q      Officer, I don't know if you can see this,

11   but is that the game room you were referencing --

12           A      Yes.

13           Q      -- where you spotted him?        Now, where

14   would the sidewalk be that he failed to stop at?

15   Would it be this way or that way (indicating)?

16           A      The game room is on the other side of the

17   street.

18           Q      So the game room is over here

19   (indicating)?

20           A      No, right where the bright lights are.

21           Q      Right here?

22           A      Correct.

23           Q      Okay.     So the sidewalk would be here or

24   here?

25           A      Sidewalk is going to be over there on the


                                  Norma Rico
                       Certified Shorthand Reporter
                                                                 43


 1   other side of the street.

 2                     THE COURT:     So you're across the

 3   street?

 4                     THE WITNESS:     I'm across the street

 5   from the game room.

 6                     THE COURT:     Can you see the sidewalk

 7   that you're talking about in this video?

 8                     THE WITNESS:     It's not that clear on

 9   the video.

10        Q       (BY MR. BURNS)    We don't see him leaving.

11   So this would be a better view of it, correct?

12        A       Correct.   So it's going to --

13                     THE COURT:     I'm not sure -- the red

14   won't show.

15                     THE WITNESS:     May I approach the TV?

16                     THE COURT:     Yes, you may.   And the

17   green one is apparently out of battery.

18                     MS. BELL:    It doesn't show up either

19   very well, Judge.

20        A       The sidewalk runs right up along here

21   (indicating).     So it goes that way, and then

22   continues on up along over here (indicating).

23        Q       (BY MR. BURNS)    I think I asked this, but

24   we don't see him exiting on the video, correct?

25        A       Correct.


                                Norma Rico
                     Certified Shorthand Reporter
                                                                     44


 1                     THE COURT:     Had he already exited

 2   then by the time you got to this point?

 3                     THE WITNESS:     Yes.

 4        Q    (BY MR. BURNS)       And would it be fair to

 5   say it's hard to see there's a sidewalk there on the

 6   video at least?

 7        A    Yes.

 8                     THE COURT:     Were you trying to detain

 9   him at this point or was it later or did you turn

10   your lights on right there?

11                     THE WITNESS:     No.     Because when I got

12   to the street by this point, he was already so far

13   down Northeast 28th Street, he probably wasn't even

14   knowing I was coming after him.           So I was trying to

15   get up closer to him so that he would know I was

16   trying to pull him over.

17                     THE COURT:     Did you have your lights

18   on at that point?

19                     THE WITNESS:     Not right now, no,

20   because like I said, he was so far ahead of me, I

21   wanted to make sure that he knew that I was trying

22   to pull him over because if I turned them on now,

23   you know, he might not know that I was trying to

24   pull him over.

25        Q    But -- so you're saying -- just so I


                             Norma Rico
                  Certified Shorthand Reporter
                                                                 45


 1   understand, at this point you are trying to pull him

 2   over, you're just not trying to put your lights on

 3   because you don't think he would see that far away;

 4   is that fair to say?

 5        A      He might not know that I'm trying to pull

 6   him over.

 7        Q      Right.     But you were -- that was your goal

 8   going toward him, was to pull him over at this

 9   point, correct?

10        A      Correct.

11        Q      And this may not be a real fair question,

12   but if you need to review the videos, I know there

13   was a bunch, so by all means, let me know if you

14   need to review it.       But do you recall in the search

15   video, you were describing to another officer

16   basically this part of the chase and you mentioned

17   you saw him at the game room, and then all of a

18   sudden he was gone, you recall saying that?

19        A      I don't recall.

20        Q      And you said, So I'm going to go after

21   that black car?      I mean, I would kind of match what

22   you were saying here, that right now it's your

23   intention to pull him over, correct?

24        A      Correct.

25        Q      Now, you also were the -- were you the


                               Norma Rico
                    Certified Shorthand Reporter
                                                                46


 1   only officer that searched the vehicle in this case?

 2        A     No.    There was another officer there that

 3   helped searched.

 4        Q     Were you the primary searching officer?

 5        A     There was two of us searching.

 6        Q     Did you guys have a warrant to search the

 7   vehicle?

 8        A     No, we did not.

 9        Q     Now, the gun in this case was found in an

10   Xbox bag; is that correct?

11        A     Yes.

12        Q     And you mentioned that was incident to

13   arrest, correct?

14        A     Correct.

15        Q     Now, the relation to the Xbox bag, where

16   was Mr. Hongpathoum when he was arrested?

17        A     He was in the back of a patrol car.

18        Q     Well, where was the actual arrest made in

19   comparison to the Xbox bag?      Was it a hundred yards?

20   Two hundred yards?

21        A     A hundred to two hundred yards away.

22        Q     And he was handcuffed immediately,

23   correct?

24        A     Correct.

25        Q     There was no way he had access to that


                                 Norma Rico
                      Certified Shorthand Reporter
                                                                 47


 1   bag, correct, at the time he was taken down and

 2   arrested?

 3        A      Correct.

 4        Q      Okay.     Now, you mentioned earlier as well

 5   that every time Mr. Hongpathoum got near traffic he

 6   slowed down; is that correct?

 7        A      Uh-huh.

 8        Q      And if there was a particularly sharp

 9   curve, he slowed down as well; is that correct?

10        A      Correct.

11        Q      Was he doing anything to use his car

12   offensively, such as sideswiping somebody or ramming

13   them off the road?

14        A      No, he didn't hit nobody.

15        Q      And he didn't even particularly hit that

16   close, did he?

17        A      No.     He got close to people, but he didn't

18   hit anybody.

19        Q      Well, he wasn't trying to hit anybody,

20   correct, as far as you could tell?

21        A      He didn't hit anybody.     Whether he was

22   trying to hit anybody or not, he didn't hit anybody.

23        Q      We're just going to go back to my original

24   question, I guess, which nothing that you saw lead

25   you to believe that he was using the car offensively


                                  Norma Rico
                       Certified Shorthand Reporter
                                                             48


 1   in this chase?

 2        A    He didn't hit anybody.

 3        Q    He didn't swerve at anybody that

 4   threatened to hit them?

 5        A    You could have said he could have swerved

 6   at people, yes.

 7        Q    You recall on the video where he swerved

 8   at a car, not around a car, but --

 9        A    He got really close to some cars.

10        Q    He got really close or he swerved at that

11   offensively?     I'm just asking.   I'm not trying to

12   put words in your mouth.

13        A    Could have swerved at him, could have

14   swerved around them.

15        Q    Could have?

16        A    When you're doing 130 miles an hour.

17        Q    And that's what I'm getting at.      If --

18   when you mentioned he's driving dangerously, you're

19   talking about the speed, right?

20        A    Yeah.

21        Q    Primarily the speed?

22        A    Correct.

23                     MR. BURNS:   May I have one moment,

24   Your Honor?

25                     THE COURT:   You may.


                               Norma Rico
                    Certified Shorthand Reporter
                                                                  49


 1                     MR. BURNS:     I pass the witness,

 2   Your Honor.

 3                     MS. KUCERA:     No further questions for

 4   this witness, Your Honor.        May he be excused?

 5                     MR. BURNS:     Subject to recall,

 6   Your Honor.

 7                     THE COURT:     You may step down and

 8   you're excused.     You're subject to recall, which

 9   means you need to be reachable.

10                     THE WITNESS:     Okay.

11                     MS. KUCERA:     Your Honor, at this time

12   the state would call Officer Bradley Cantu.

13                     THE COURT:     Raise your right hand.

14                     (Witness sworn)

15                     THE WITNESS:     I do.

16                     THE COURT:     Have a seat, sir.

17                         BRADLEY CANTU,

18   having been first duly sworn, testified as follows:

19                       DIRECT EXAMINATION

20   BY MS. KUCERA:

21        Q    Detective, can you state and spell your

22   name for the court reporter.

23        A    Yes, 19 Detective Bradley Cantu.

24   B-r-a-d-l-e-y, C-a-n-t-u.

25        Q    Now, Detective, can you tell the Judge how


                              Norma Rico
                   Certified Shorthand Reporter
                                                            50


 1   you're employed.

 2        A    I'm a detective with the Fort Worth Police

 3   Department.

 4        Q    And how long have you been with the Fort

 5   Worth Police Department?

 6        A    It'll be nine years this month.

 7        Q    And when were you promoted to detective?

 8        A    The last week of November.

 9        Q    And what capacity were you working prior

10   to being a detective?

11        A    As a patrol officer.

12        Q    And were you a patrol officer in

13   September -- on September 22nd, 2017?

14        A    Yes, I was.

15        Q    Now, the Judge has heard multiple police

16   officers testify.   Did you have to go through the

17   requisite training and experience in order to become

18   a Fort Worth Police Officer?

19        A    Yes, I did.

20        Q    Did that include the protocol and

21   procedure on the high speed chase?

22        A    Yes.

23        Q    Were you involved in a high speed chase on

24   September 22nd?

25        A    Yes.


                              Norma Rico
                   Certified Shorthand Reporter
                                                                  51


 1        Q       Can you tell the Judge sort of how you

 2   became involved in that?

 3        A       So the pursuit, it started on the other

 4   side of town, and it went out of Fort Worth.        So

 5   since we are --

 6                     MR. BURNS:    Your Honor, may I renew

 7   my objection to being outside of the scope of the

 8   petition?

 9                     THE COURT:    Okay.   You have a running

10   objection.

11                     MR. BURNS:    Thank you.

12        A       Since it went outside of our city, since

13   we weren't initially involved in the pursuit, we're

14   not allowed to leave the city to try to engage the

15   pursuit, catch up to it.       So I was working East

16   Division that night and officers had -- were -- had

17   pursued him outside of the city.        When they were

18   coming back, I guess, Officer Macha, they had

19   reinitiated the pursuit and they were coming back

20   into Fort Worth.     So I was at Brentwood Stair and

21   820 and Officer Graves had just left the QT that's

22   located there, and he had -- he saw the vehicle and

23   started pursuing the vehicle.       So -- I was actually

24   training another officer at the time.        And we got in

25   our vehicles and tried to catch up to Officer


                                Norma Rico
                     Certified Shorthand Reporter
                                                                    52


 1   Graves.   And once we hit Meadowbrook going

 2   westbound, we could see Officer Graves pretty far

 3   length ahead of us in pursuit with his lights on.

 4   And as we're trying to catch up, Officer Graves ends

 5   up losing the vehicle momentarily.           So we just

 6   engage our lights, and we're now crossing over

 7   Oakland Boulevard on Meadowbrook continuing going

 8   westbound.     And as we're going westbound, we see a

 9   two-door vehicle -- two-door black vehicle going

10   eastbound with 19 headlights off.           And the

11   description we had gotten at that point was a

12   two-door black vehicle.        That's what me and my

13   rookie knew at that time.        So we turned around and

14   we turned on our lights and hit our siren.            And as

15   we're trying to catch up to the car, the car just

16   takes off from us at a very high rate of speed.

17        Q       (BY MS. KUCERA)     Officer --

18                     MS. KUCERA:     Your Honor, may I

19   approach the Maverick?

20                     THE COURT:     You may.

21        Q       (BY MS. KUCERA)     Officer Cantu, Officer

22   Macha testified earlier that this map is a fair and

23   accurate depiction of the search.           And I had an

24   opportunity to show it to you this morning in my

25   office.   And do you agree with Officer Macha that it


                                Norma Rico
                     Certified Shorthand Reporter
                                                                  53


 1   is a fair and accurate depiction of the pursuit as a

 2   whole?

 3        A       Yes.

 4        Q       All right.     And so you were describing for

 5   the Judge -- and I'm going to point the screen that

 6   you were parked at the QT right at 820 and I-30; is

 7   that correct?

 8        A       Yeah.     It's going to be Brentwood Stair

 9   and 820.

10        Q       I'm sorry, Brentwood Stair and 820.     And

11   so you and Officer Graves are together at that time?

12        A       No.     Officer Graves was in another

13   vehicle.     I was training another officer, and he was

14   driving.     So we were in two separate patrol cars at

15   that time.

16        Q       All right.     And had you had some

17   information that the defendant or the suspect car at

18   that point was located somewhere in that area

19   previous to this occasion?

20        A       Yeah.     We had been notified -- and it was

21   kind of normal, kind of protocol, whenever a pursuit

22   leaves our city, especially in our side of town, if

23   you're not involved, to kind of hang out at the

24   entry points back in the city, like the freeways

25   leading back in the city, because a lot of times the


                                   Norma Rico
                        Certified Shorthand Reporter
                                                               54


 1   vehicle will re-enter the city, so -- that's what we

 2   were doing.   And a lot of the vehicles that were

 3   involved in the pursuit had ran out of gas, so

 4   that's why we were at the gas station, initially, so

 5   we would make sure that if the pursuit did get

 6   started again that we would have gas.     So that's why

 7   we're sitting there.   And we were notified to kind

 8   of stay in the area and then Officer Macha was

 9   pursuing the car.   I believe it was down 820, but

10   they were coming back into our city.     So we know

11   that the vehicle was coming back into our city.

12        Q    All right.   And so the pursuit had

13   essentially ended up around the airport and you

14   believed that it was possible that the suspect

15   vehicle could re-enter the city?

16        A    Yes.

17        Q    And so you and Officer Graves were

18   stationed in that area?

19        A    Yes.

20        Q    All right.   And so you testified earlier

21   that Officer Graves is the first one to spot the

22   vehicle which matched the description?

23        A    Yes.

24        Q    And so he begins following that vehicle.

25   And then you said, eventually loses sight of it,


                              Norma Rico
                   Certified Shorthand Reporter
                                                             55


 1   correct?

 2        A     Yes.

 3        Q     So you told the Judge earlier that you and

 4   your Officer Magado (phonetic)?

 5        A     Magado (phonetic), yes.

 6        Q     Are trying -- in the process of trying to

 7   catch up to Officer Graves and the pursuit when you

 8   see the vehicle pass you?

 9        A     Yes.

10        Q     Going the opposite direction?

11        A     Yeah.   It was going -- we were going

12   westbound, kind of to go into the neighborhood that

13   Officer Graves had lost the vehicle in, and this

14   vehicle was passing us going eastbound.

15        Q     And you said it matched the color, the

16   description -- and the description of the vehicle

17   that had, to your knowledge, been involved in this

18   entire pursuit?

19        A     Yes, it did.

20        Q     All right.     And so once you see the

21   vehicle pass you, what do you do?

22        A     So once we see the vehicle pass us, it had

23   19 headlights off.      And, I mean, obviously it

24   matched the description we're given and it was

25   obviously suspicious that the headlights were off.


                              Norma Rico
                   Certified Shorthand Reporter
                                                               56


 1   It was approximately 2:00 o'clock in the morning.

 2   So we make a U-turn on Meadowbrook and start heading

 3   eastbound.     Officer Magado initiates our red and

 4   blue lights and we start trying to catch up to the

 5   car to reinitiate the pursuit, and, I mean, as we

 6   turned our lights on, the car just takes off from

 7   us.

 8         Q      Did that give you further confirmation

 9   that you were following the right vehicle?

10         A      Yes.   So it went through the light at

11   Meadowbrook and Oakland, and we just -- we tried our

12   best to try to catch up to it, but it was pulling

13   away from us the entire time.      And so Officer

14   Graves, he was -- he happened to be in front of us

15   on Oakland, and he got behind the vehicle, so he was

16   closer at that point than we were.

17         Q      So I want to make sure I understand so

18   that the Judge understands.      So essentially Officer

19   Graves picks the vehicle back up, follows it down

20   Meadowbrook, loses it, you guys take over, you pick

21   it up, and then as soon as you pick it up and you're

22   trying to catch back up with it, Officer Graves was

23   able to get in front of you.      And so fair to say

24   that once you picked it up back up, you never lost

25   sight of the vehicle?


                                Norma Rico
                     Certified Shorthand Reporter
                                                                57


 1        A       That's correct, yes.

 2        Q       So were you involved in the -- I guess,

 3   tell the Judge what happens after you and Officer

 4   Graves were in pursuit?

 5        A       So as we're going northbound on Oakland,

 6   Officer Graves, he had initially picked the vehicle

 7   up on Brentwood Stair, and when he got on

 8   Meadowbrook and Oakland that's when he ended up

 9   losing it.     So we then picked it up, Officer

10   Graves -- we were called out on the radio that we

11   were in pursuit in the vehicle again and Officer

12   Graves just happened to be coming down south on

13   Oakland Boulevard from Interstate 30, and the

14   vehicle was driving northbound on Oakland.        So he

15   made a U-turn in front of us since were so far away

16   from the vehicle and we couldn't catch up, that he

17   got in front of us and he was the first vehicle at

18   that point who was in pursuit.

19                So we're behind Officer Graves.    We're

20   following him trying to catch up to him.       We get up

21   to Randol Mill.     We go westbound up on Randol Mill.

22   And as -- I can't recall which cross street we're

23   passing, but as we're driving westbound on Randol

24   Mill, the vehicle starts to slow down.     So Officer

25   Graves starts to slow down, and we finally catch up


                                Norma Rico
                     Certified Shorthand Reporter
                                                              58


 1   to Officer Graves and then the vehicle just stops.

 2   Once the vehicle stops, the driver jumps out of the

 3   driver's side of the car -- the driver's door -- and

 4   runs -- keeps running westbound down the street and

 5   then runs north into a field which -- where he was

 6   taken into custody.

 7        Q     Now, Officer Cantu, were you involved in

 8   that foot pursuit?

 9        A     Yes, I was.

10        Q     Did you observe the driver of the vehicle

11   get out of the car and run?

12        A     Yes, I did.

13        Q     Do you see that driver in the courtroom?

14        A     Yes, I do.

15        Q     Officer Cantu, can you point to him and

16   identify an article of clothing that he is wearing.

17        A     It's the gentleman sitting here with the

18   black glasses on, black shirt.

19                   MS. KUCERA:    Your Honor, may the

20   record reflect that the witness has correctly

21   identified the defendant.

22                   THE COURT:    The record will so

23   reflect.

24                   MS. KUCERA:    Thank you, Your Honor.

25        Q     (BY MS. KUCERA)    Officer Cantu -- or, I'm


                              Norma Rico
                   Certified Shorthand Reporter
                                                             59


 1   sorry, Detective, the vehicle that you were driving

 2   that evening, was it equipped with a dash camera?

 3        A    Yes, it was.

 4        Q    Was that dash camera capable of making an

 5   accurate recording of the events that took place?

 6        A    Yes, it was.

 7        Q    Have you had a chance to review that dash

 8   camera prior to testifying?

 9        A    Yes, I did.

10        Q    Does that camera -- does the video fairly

11   and accurately depict the events that took place?

12        A    Yes, it does.

13        Q    Does it depict to the point where you pick

14   up the defendant's vehicle all the way until the

15   apprehension?

16        A    Yes.    So when we turned on our overhead

17   red and blue emergency lights, the camera goes back

18   approximately 30 seconds, I believe, so it shows

19   whenever Officer Magado hit the lights.        We had

20   already -- I can't recall if we had already made the

21   U-turn and we're heading eastbound following the

22   vehicle, or if we were making the U-turn at the

23   moment he hit his lights, but it doesn't have us

24   coming westbound past Oakland where the vehicle is

25   passing us, because at that time we didn't have our


                                Norma Rico
                     Certified Shorthand Reporter
                                                                60


 1   camera on, we didn't have our emergency lights on,

 2   so the camera wasn't rolling at that point.

 3        Q       But it eventually turns on at 30 seconds

 4   after you turn your lights --

 5        A       Once it's turned on the camera is on, but

 6   it goes back 30 seconds.        So it captures us the

 7   moment we turn our overhead lights on going

 8   eastbound following the car and then going

 9   northbound on Oakland.

10                     MS. KUCERA:     Your Honor, may I

11   approach the witness?

12                     THE COURT:     You may.

13        Q       (BY MS. KUCERA)     Detective, I'm going to

14   hand you what's been marked as State's Exhibit

15   No. 2.   Do you recognize that?

16        A       Yes, I do.

17        Q       And are those your initials on State's

18   Exhibit 2?

19        A       Yes, they are.

20        Q       And does State's Exhibit 2 contain the

21   dash camera that we're specifically talking about?

22        A       Yes, it does.

23        Q       And, again, does that dash camera, that

24   you've had a chance to review, fairly and accurately

25   depict the events that you've just described for the


                                Norma Rico
                     Certified Shorthand Reporter
                                                                  61


 1   Judge?

 2        A      Yes, it does.

 3                      MS. KUCERA:    Your Honor, at this time

 4   I would offer Detective Cantu's dash camera and

 5   tender to defense counsel and ask that it be

 6   admitted.

 7                      (State's Exhibit 2 offered)

 8                      MR. BURNS:    Objection to it being

 9   outside the scope of the petition, Your Honor.

10                      THE COURT:    That's overruled and the

11   dash camera on State's 2 is admitted.

12                      (State's Exhibit 2 admitted)

13                      MS. KUCERA:    Thank you, Your Honor.

14   May I have permission to publish to the Court?

15                      THE COURT:    That's granted.

16                      (State's Exhibit 2 being

17                      published in open court)

18        Q      (BY MS. KUCERA)      Now, Detective, on the

19   video you can see the lights on another police car.

20   Is that Officer Graves's police lights that had --

21        A      Yes.    The one that's in front of us,

22   that's Officer Graves.

23        Q      So he was able to get right behind the

24   suspect vehicle?

25        A      Yes, he was.


                               Norma Rico
                    Certified Shorthand Reporter
                                                                62


 1        Q     Detective, do you recall how fast you were

 2   going at this point?

 3        A     I wasn't driving at the time, so I'm

 4   not -- I'm not sure how fast we were going.       But we

 5   were going well over the speed limit.     I know that.

 6   We were trying to catch up.    Officer Magado, he was

 7   in his training phase of his field training.       So he

 8   was a little hesitant to go too fast.     So that's why

 9   we were having a little trouble at this point.       He

10   was kind of new.   I don't know if he'd been involved

11   in a pursuit at that time.    But even with his

12   driving, we weren't able to catch up to Officer

13   Graves, and I was telling him the entire time to

14   catch up to Officer Graves.

15        Q     Now, the video is at 2 minutes and 40

16   seconds.   Is this approximately when the vehicle

17   begins to run out of gas?

18        A     Yes.

19        Q     Officer, do you recall if the Air One

20   helicopter was involved in this pursuit?

21        A     Yes, it was.

22        Q     Detective, do you remember if there was

23   anyone else in the vehicle at the time?

24        A     Whenever -- which is about to happen --

25   the driver is going to get out and continue running


                              Norma Rico
                   Certified Shorthand Reporter
                                                                 63


 1   westbound.     Me and Officer Graves are going to

 2   pursue him on foot.       No one else got out of the car.

 3   I mean, to that point, Officer Magado ends up

 4   clearing the car for other people, but no one else

 5   got out of the car.

 6        Q       No one else located in the vehicle?

 7        A       No one else is located inside the vehicle.

 8        Q       Now, at about 3 minutes and 40 seconds,

 9   can you observe you running past the suspect vehicle

10   to apprehend the defendant on foot?

11        A       Yes.

12        Q       And this vehicle that you were following,

13   that Officer Graves got in front of you, same

14   vehicle that you were following?

15        A       Yes.

16        Q       Were you able to apprehend the driver of

17   this vehicle?

18        A       Yes, we were.

19                       MS. KUCERA:    Pass the witness.

20                       MR. BURNS:    No questions for this

21   witness, Your Honor.

22                       THE COURT:    You may step down,

23   Officer.

24                       MS. KUCERA:    Your Honor, may this

25   witness be excused?


                                Norma Rico
                     Certified Shorthand Reporter
                                                               64


 1                     MR. BURNS:     Yes, Your Honor.

 2                     THE COURT:     You may step down, and

 3   you are excused.

 4                     MS. KUCERA:     At this time, Your

 5   Honor, the State would call Officer Steven Graves.

 6                     THE COURT:     Raise your right hand.

 7                     (Witness sworn)

 8                     THE WITNESS:     I do.

 9                     THE COURT:     Have a seat sir.

10                         STEVEN GRAVES,

11   having been first duly sworn, testified as follows:

12                       DIRECT EXAMINATION

13   BY MS. KUCERA:

14        Q       Officer Graves, can you state and spell

15   your name for the court reporter.

16        A       Steven Graves, S-t-e-v-e-n, G-r-a-v-e-s.

17        Q       And, Officer, how are you currently

18   employed?

19        A       Fort Worth Police Department, with the

20   gang unit.

21        Q       How long have you been a police officer at

22   Fort Worth?

23        A       Fort Worth, going on three and a half

24   years.

25        Q       Were you a police officer somewhere else?


                                Norma Rico
                     Certified Shorthand Reporter
                                                                  65


 1        A       In Azle.

 2        Q       In what capacity were you working for Fort

 3   Worth on September 22nd, 2017?

 4        A       I was working patrol on the east side.

 5        Q       And do you recall being involved in a high

 6   speed choice on the 22nd?

 7        A       Yes, ma'am.

 8                     MR. BURNS:    Your Honor, I renew my

 9   objection of this witness as being outside the scope

10   of the petition.

11                     THE COURT:    Okay.   You have a running

12   objection.

13                     MS. KUCERA:    Thank you, Your Honor.

14                     MR. BURNS:    And may I renew my

15   objection to this witness as well?

16                     THE COURT:    Running objection is for

17   the whole thing throughout the hearing.

18        Q       (BY MS. KUCERA)    I'm sorry.   I forgot what

19   I was asking you.       How -- were you involved in a

20   high speed chase on September 22nd?

21        A       Yes, ma'am.

22        Q       And Officer Macha and Officer Graves both

23   previously testified -- and do you recall, just

24   generally speaking, the pursuit -- is it fair to say

25   the pursuit had gone throughout a large portion of


                                Norma Rico
                     Certified Shorthand Reporter
                                                             66


 1   the metroplex?

 2          A   Yes, ma'am.

 3          Q   And so were you stationed at the entrance

 4   back into Fort Worth in the hopes that the

 5   defendant's vehicle would show up?

 6          A   Yes, ma'am.

 7          Q   And so can you tell the Court where you

 8   were at the time?

 9          A   I was at Brentwood Stair and 30.

10          Q   Okay.    Any particular reason you were at

11   that location?

12          A   We had just got gas, just finished getting

13   gas.

14          Q   All right.    And so did you happen to see

15   the suspect vehicle?

16          A   Yes, ma'am.

17          Q   And can you tell the Judge what you saw?

18          A   As I was leaving the gas station going

19   westbound on Brentwood Stair at the -- at East Loop

20   820, I saw a black two-door vehicle traveling at a

21   high rate of speed, exit 30, and go westbound on

22   Brentwood Stair Road.

23          Q   And did you recognize that vehicle as the

24   one that was matching what had been called out to

25   you over the radio?


                              Norma Rico
                   Certified Shorthand Reporter
                                                                67


 1           A   Initially, no.

 2           Q   And then what happened?

 3           A   As I started trying to catch up to it,

 4   and -- he turned southbound on Oakhill.       And when I

 5   observed what the vehicle was, and I recognized it

 6   then.

 7           Q   And how fast was he traveling at this

 8   point?

 9           A   It was a very high rate of speed.

10           Q   So was it difficult for you to catch up to

11   him?

12           A   Yes, ma'am.

13           Q   So did you then initiate a pursuit?

14           A   Yes, ma'am.

15           Q   And what happened?

16           A   He failed to yield the right of way.     And

17   we continued southbound on Oakhill until we turned

18   westbound on Meadowbrook.

19           Q   What happened when you turned westbound on

20   Meadowbrook?

21           A   We continued at a very high rate of speed,

22   and he slowly pulled away from me.     It got too far

23   to where I couldn't see him anymore.     I couldn't see

24   taillights.

25           Q   And so did you have your lights on at this


                               Norma Rico
                    Certified Shorthand Reporter
                                                                 68


 1   point?

 2          A       Yes, ma'am, lights and sirens.

 3          Q       And were you calling out over the radio

 4   your location?

 5          A       Yes, ma'am.

 6          Q       And once you couldn't see his taillights

 7   and you lost him, did you call that out over the

 8   radio?

 9          A       Yes, ma'am.

10          Q       And were you made aware of the fact that

11   Officer -- or, now Detective Cantu, was able to

12   locate him on Meadowbrook in the opposite direction?

13          A       Yes, ma'am.   After I lost sight of him, I

14   started heading back to the last point where I saw

15   him.       And at that time Officer Cantu called out that

16   the vehicle had passed by him.

17          Q       And what did you do when you learned of

18   their location?

19          A       I was traveling southbound on Oakland when

20   Officer Cantu saw him coming eastbound on

21   Meadowbrook.       And so he called out that he had

22   turned northbound on Oakland, which was coming my

23   direction, so I made a U-turn in the middle of the

24   road and waited at an intersection for the vehicle

25   to come by.


                                  Norma Rico
                       Certified Shorthand Reporter
                                                                 69


 1          Q       And did that vehicle pass you?

 2          A       Yes, ma'am.

 3          Q       Did that vehicle match the same vehicle

 4   that you had been following just previously?

 5          A       Yes, ma'am.

 6          Q       And did that same vehicle match the exact

 7   same description of the one that had been involved

 8   in this DFW metroplex pursuit?

 9          A       Yes, ma'am.

10          Q       And so were you able to get behind the

11   vehicle?

12          A       Yes, ma'am.

13          Q       And once you were able to get behind the

14   vehicle, were you able to maintain a visual on that

15   vehicle?

16          A       Yes, ma'am.

17          Q       So can you tell the Judge what happened

18   after you began following the vehicle?

19          A       I followed the vehicle over I-30 and then

20   went over to Randol Mill and went westbound.       Then I

21   keep eyes on the taillights throughout until I could

22   see.       And on Randol Mill I started catching more

23   ground.       I started gaining ground because I noticed

24   the vehicle had started slowing -- slowing down, at

25   which we came to a stop.


                                  Norma Rico
                       Certified Shorthand Reporter
                                                                  70


 1           Q       When you were following this vehicle, did

 2   you observe multiple traffic violations?

 3           A       Yes, ma'am.

 4           Q       Speeding?

 5           A       Yes, ma'am.

 6           Q       Running stop signs or not yielding to

 7   traffic devices or signals?

 8           A       Yes, ma'am.

 9           Q       Anything else?

10           A       I used a turn signal.

11           Q       Okay.   And so the vehicle starts slowing

12   down.        What happens after the vehicle starts slowing

13   down?

14           A       When it came to a stop, the driver exited

15   the driver's seat and began running.

16           Q       What did you do?

17           A       I exited my patrol vehicle and began

18   chasing him.

19           Q       And what did you observe when you chased

20   him?        What happened?

21           A       I followed him into a field.   When there

22   was officers behind me -- when he was tackled by

23   another officer who was coming from the opposite

24   direction.

25           Q       So was this -- the driver of the vehicle


                                   Norma Rico
                        Certified Shorthand Reporter
                                                              71


 1   taken into custody?

 2        A     Yes, ma'am.

 3        Q     Any doubt in your mind that the driver of

 4   that vehicle is the same person who was taken into

 5   custody and arrested?

 6        A     No, ma'am.

 7        Q     Do you see that driver in the court today?

 8        A     Yes, ma'am.

 9        Q     Will you point to him and identify an

10   article of clothing he's wearing?

11        A     The gentleman with glasses wearing a green

12   shirt.

13                    MS. KUCERA:    Your Honor, may the

14   record reflect the witness has correctly identified

15   the defendant.

16                    THE COURT:    The record will so

17   reflect.

18                    MS. KUCERA:    Thank you, Your Honor.

19        Q     (BY MS. KUCERA)     Officer, when you were

20   operating your vehicle that night, was your vehicle

21   equipped with a dash camera?

22        A     Yes, ma'am.

23        Q     And was that dash camera capable of making

24   an accurate recording of the events that took place?

25        A     Yes, ma'am.


                              Norma Rico
                   Certified Shorthand Reporter
                                                             72


 1        Q    And was it activated during this pursuit?

 2        A    Yes, ma'am.

 3        Q    Have you had a chance to review that dash

 4   cam prior to testifying this morning?

 5        A    I have.

 6        Q    And when you were able to review that, was

 7   the dash camera a fair and accurate depiction of the

 8   events that took place that night?

 9        A    Yes, ma'am.

10        Q    And were there any additions or deletions

11   made to that video?

12        A    No, ma'am.

13                     MS. KUCERA:    Your Honor, may I

14   approach the witness?

15                     THE COURT:    You may.

16        Q    (BY MS. KUCERA)       Officer, I'm going to

17   hand you what has been marked as State's Exhibit 2.

18   Do you recognize that?

19        A    I do.

20        Q    And do you see your initials on that?

21        A    Yes, ma'am.

22        Q    And is that this video that you watched of

23   your dash camera, the same video we have been

24   talking about that's been describing the same events

25   that took place?


                             Norma Rico
                  Certified Shorthand Reporter
                                                                 73


 1        A       Yes, ma'am.

 2                     MS. KUCERA:    Your Honor, at this time

 3   I would offer Officer Graves's dash camera video,

 4   State's Exhibit -- that's listed on State's Exhibit

 5   No. 2.

 6                     (State's Exhibit 2 offered)

 7                     MR. BURNS:    Just object to being

 8   outside the scope of the petition, Your Honor.

 9                     THE COURT:    Overruled.   State's 2

10   dash cam video of Officer Graves is admitted.

11                     (State's Exhibit 2 admitted)

12                     MS. KUCERA:    Thank you, Your Honor.

13   May I have permission to publish to the Court?

14                     THE COURT:    That's granted.

15                     MS. KUCERA:    Thank you, Your Honor.

16        Q       (BY MS. KUCERA)    Now, Officer Graves, can

17   you describe what's going on in this video?

18        A       So this video is after I lost him the

19   first initial time.

20        Q       And what road are you on?

21        A       We are on Interstate 30 traveling

22   eastbound.     About this time Officer Cantu had said

23   that he was -- the suspect had passed him traveling

24   eastbound on Meadowbrook.       This is getting ready to

25   be Oakland Hill -- I'm sorry, Oakland Boulevard


                                Norma Rico
                     Certified Shorthand Reporter
                                                               74


 1   which he made a right turn, southbound on...

 2        Q       And so you're heading back to that

 3   location to try to intercept the vehicle?

 4        A       Yes, ma'am.

 5        Q       So at 1 minute and 15 seconds you initiate

 6   a U-turn, and that vehicle you are currently getting

 7   behind is the suspect vehicle?

 8        A       Yes, ma'am.

 9        Q       How fast do you think that vehicle was

10   going at the time?

11        A       Somewhere probably between 70 and 80.

12        Q       And is that at a residential neighborhood?

13        A       Yes, ma'am.

14        Q       And is that, in your opinion, extremely

15   dangerous?

16        A       Yes, ma'am.

17        Q       Officer, what street is this that you're

18   turning left on?

19        A       19 Randol Mill but maybe East First Street

20   right there.     It splits there on Oakland.

21        Q       And those taillights that you can see on

22   the video, are those the taillights of the suspect

23   vehicle?

24        A       Yes, ma'am.

25        Q       Now, there's a light that's shining on


                                Norma Rico
                     Certified Shorthand Reporter
                                                               75


 1   the -- the vehicle, is that the Air One helicopter?

 2        A    Yes, ma'am.

 3        Q    Now, Officer, at 4 minutes and 9 seconds

 4   on your video, what are you observing?

 5        A    The driver exited the vehicle and began

 6   running on foot.

 7        Q    Are you also chasing him on foot?

 8        A    Yes, ma'am.

 9        Q    And you described it earlier that he runs

10   north here into a field.       And are you able to

11   apprehend him?

12        A    Yes, ma'am.

13        Q    Any doubt in your mind that with your

14   lights flashing and the type of vehicle that you

15   were driving, which is a patrol vehicle, that this

16   defendant knew you were a police officer attempting

17   to lawfully arrest or detain him?

18        A    No, ma'am.

19                    MS. KUCERA:     I'll pass the witness.

20                       CROSS-EXAMINATION

21   BY MR. BURNS:

22        Q    After Mr. Hongpathoum was arrested in the

23   field, he was taken in the back of the police car;

24   is that correct?

25        A    I would assume so.


                                Norma Rico
                     Certified Shorthand Reporter
                                                                  76


 1                    MR. BURNS:     Pass the witness,

 2   Your Honor.

 3                    MS. KUCERA:     I have no further

 4   questions for this witness.       May he be excused?

 5                    MR. BURNS:     Yes, Your Honor.

 6                    THE COURT:     You may step down, sir,

 7   and you're excused.

 8                    MS. BELL:     The State would call

 9   Officer SanFilippo.

10                    MR. BURNS:     Could we take a short

11   break, Your Honor?

12                    THE COURT:     Yes.

13                    (Recess from 10:53 a.m. -

14                    11:07 a.m.)

15                    THE COURT:     Raise your right hand.

16                    (Witness sworn)

17                    THE WITNESS:     I do.

18                    THE COURT:     Have a seat, sir.

19                      ROBERT SANFILIPPO,

20   having been first duly sworn, testified as follows:

21                      DIRECT EXAMINATION

22   BY MS. BELL:

23        Q      Good morning, Officer.        Would you please

24   introduce yourself and spell your name for the court

25   reporter.


                               Norma Rico
                    Certified Shorthand Reporter
                                                              77


 1        A      I'm Officer Robert SanFilippo,

 2   S-a-n-F-i-l-i-p-p-o.

 3        Q      Officer San Filippo, how are you currently

 4   employed?

 5        A      I'm an officer with the Fort Worth PD.

 6        Q      And what did you do before that?

 7        A      I was a corrections officer for 12 years.

 8        Q      Do you recall what you were doing

 9   December 11th of 2017?

10        A      Yes, ma'am.

11        Q      And what was that?   What were you doing

12   that evening?

13        A      Routine patrol.

14        Q      And where were you doing your routine

15   patrol?

16        A      In the area of Beach and Northeast 28th.

17        Q      And did you observe anything that caught

18   your attention?

19        A      Yes.   I observed the suspect vehicle.

20        Q      And how did you know it was a suspect

21   vehicle?

22        A      I was involved in a short pursuit where

23   the suspect vehicle evaded about one week prior.

24        Q      And that week prior had y'all been able to

25   catch that suspect vehicle?


                                Norma Rico
                     Certified Shorthand Reporter
                                                                 78


 1         A   No, ma'am, it was too fast.

 2         Q   And what about that suspect vehicle did

 3   you see this night in question?

 4         A   It was a small black two-door.       It had the

 5   license plate stuck up on the top left corner of the

 6   windshield.     It was very recognizable.

 7         Q   What did you do next?

 8         A   I parked in the parking lot and I waited

 9   for the driver to come out.

10         Q   And then what happened?

11         A   Driver came out, got into the vehicle, and

12   I pulled up behind the car, initiated an

13   investigatory stop to try and ID the driver.

14         Q   Was that successful?

15         A   No.    The driver decided to turn the car on

16   and back up into my police car and take off.

17                    MR. BURNS:     Your Honor, I object

18   least for now just the backing into the police car

19   being outside the scope of the petition.

20                    THE COURT:     Overruled.

21         Q   (BY MS. BELL)       After you backed into your

22   police car and started driving away, what did you

23   do?

24         A   I engaged in a pursuit.

25         Q   Now, Officer, how long was this pursuit,


                                Norma Rico
                     Certified Shorthand Reporter
                                                                    79


 1   roughly?

 2                       MR. BURNS:     Your Honor, I object

 3   again to the evading outside the scope, and may we

 4   have a running objection on that?

 5                       THE COURT:     19 overruled, and you may

 6   have a running objection.

 7           A      In excess of 30 minutes.

 8           Q      (BY MS. BELL)     And how many ground units

 9   were called out?

10           A      Twenty-eight ground units.

11           Q      And was anybody else called out on this

12   particular evading?

13           A      Our helicopter.

14           Q      And why was the helicopter called out?

15           A      Because we couldn't keep up with the car.

16   It was too fast.

17           Q      So you had 28 ground units and a

18   helicopter.       Did y'all maintain a visual on this

19   suspect vehicle during the whole evading?

20           A      We did have enough units to keep a visual

21   eye on him, yes.

22                       THE COURT:     How is this car so much

23   faster than your police cars?

24                       THE WITNESS:     It's a brand new Toyota

25   FR-S.       It has a top speed of 146 miles per hour.


                                  Norma Rico
                       Certified Shorthand Reporter
                                                                  80


 1   Our squad typically won't go over 130.

 2        Q     (BY MS. BELL)       So when you started the

 3   pursuit, where were you at?

 4        A     It was at North Beach and Northeast 28th.

 5        Q     And that's in Tarrant County?

 6        A     It is in Tarrant County, yes.

 7        Q     And that vehicle that you described, what

 8   was it again?

 9        A     A 1216 Toyota FR-S.

10        Q     And that's considered a motor vehicle?

11        A     Yes.

12        Q     Now, Officer, did you -- were you part of

13   the pursuit from the beginning to the end?

14        A     No, about a few minutes into it I struck a

15   curb and bent a wheel, so I had to drop out early.

16        Q     And why did you drop out early?       What was

17   the bent wheel keeping you from doing?

18        A     I couldn't keep up.

19        Q     Did you run the -- how did you identify

20   the defendant?

21        A     He was involved in a pursuit about a month

22   and a half prior to my pursuit, and I knew his face.

23                     THE COURT:     Were you involved in that

24   pursuit.

25                     THE WITNESS:     No, ma'am.


                                Norma Rico
                     Certified Shorthand Reporter
                                                                  81


 1                     THE COURT:     How did you know his face

 2   from that pursuit then?

 3                     THE WITNESS:     My teammate chased him.

 4   We share information.

 5                     THE COURT:     So you saw his face

 6   through your teammate?

 7                     THE WITNESS:     No, his booking photo.

 8        Q    (BY MS. BELL)        And although you had to

 9   drop out of the pursuit early, did you state --

10   through radio, did you know where the pursuit was

11   heading, and what was going on throughout the whole

12   course of this event?

13        A    Yes.     Yes, I did.

14        Q    Did you -- when did you end up getting the

15   suspect's name?     Did you remember when about you

16   realized who it was and you ran his name?

17        A    Probably a few minutes into the chase.

18        Q    And you told me -- based on your offense

19   report, did you look him up and did you confirm any

20   warrants or anything of this defendant?

21        A    I had an idea that he had a warrant

22   already, but I had not already confirmed it.

23        Q    And during this course of these events,

24   did you end up doing that?

25        A    Yes.     I did run him, and he showed seven


                             Norma Rico
                  Certified Shorthand Reporter
                                                                    82


 1   warrants.

 2           Q   Officer San Filippo, did you have a body

 3   cam that night?

 4           A   Yes, I did.

 5           Q   And do you know how to properly

 6   activate it?

 7           A   Yes, I do.

 8           Q   And did you have video from this incident

 9   in question?

10           A   I do.

11           Q   And this morning did you watch it on a

12   disk?

13           A   Yes, I did review it.

14           Q   And does it fairly and accurately

15   represent the proceedings of that night?

16           A   Yes, it does.

17                       MS. BELL:     Your Honor, may I approach

18   the witness?

19                       THE COURT:     You may.

20           Q   (BY MS. BELL)        Officer, I'm handing you

21   what's been marked as State's Exhibit 3.          Do you

22   recognize it?

23           A   Yes, ma'am, I do.

24           Q   And how do you recognize it?

25           A   It's initialed and dated by me.


                                Norma Rico
                     Certified Shorthand Reporter
                                                                    83


 1                     MS. BELL:     Your Honor, I'm going to

 2   tender to Defense.

 3                     (State's Exhibit 3 offered)

 4                     MR. BURNS:     We just object that the

 5   acts depicted are outside the scope of the petition.

 6                     THE COURT:     Overruled.   State's 3 is

 7   admitted.     Does it have multiple files on it like

 8   State's 2?

 9                     (State's Exhibit 3 admitted)

10                     MS. BELL:     No, Your Honor.     This one

11   only has SanFilippo's body cam.

12                     THE COURT:     And were all of the files

13   on State's 2 offered and admitted?        Are there any

14   files that didn't come in through a witness?

15                     MS. KUCERA:     Yes, Your Honor, there

16   are files on State's 2 that were not published to

17   the Court or admitted through a witness.           I can

18   articulate those at the conclusion.

19                     THE COURT:     Okay.

20                     MS. BELL:     Permission to publish?

21                     THE COURT:     That's granted.

22                     This is your body cam?

23                     THE WITNESS:     That's cool.     Yes.

24        Q       (BY MS. BELL)     At this point, what's

25   happened?


                                Norma Rico
                     Certified Shorthand Reporter
                                                                     84


 1           A   He's gotten into the car, and I'm pulling

 2   up to make contact.

 3           Q   Now, why did you pull your gun out?

 4           A   I'm sorry.    What was the question?

 5           Q   So right here you pulled your gun out.

 6   Why did you pull your gun out?

 7           A   He stuck his hand in his right pocket.          I

 8   sort of heard a movement.         I thought he might have

 9   had a gun out.

10           Q   And did you have any prior information

11   that might have led you to believe that he had a

12   gun?

13           A   Yes.    The last time he was captured, he

14   had a loaded pistol.

15           Q   Okay.    Thank you.     So when you say he's

16   "blacking out", what does that mean?

17           A   That means he turns all his lights off.

18           Q   And what type of area were y'all driving

19   through?

20           A   That's a residential area.

21           Q   And would you say you were driving fast or

22   slow?

23           A   Extremely fast.

24           Q   And was he stopping at the stop signs?

25           A   No, ma'am.    He didn't even slow down at


                               Norma Rico
                    Certified Shorthand Reporter
                                                             85


 1   the stop signs.

 2           Q   How many stop signs would you say, during

 3   the course of you chasing him, that he ran?

 4           A   Roughly ten.

 5           Q   And how fast would you estimate that you

 6   were going right about now through this residential

 7   area?

 8           A   In excess of 80 miles an hour.

 9           Q   So you had just hit a curb and you knew

10   you were about to be disabled?

11           A   Yes, ma'am.

12           Q   What did you do?

13           A   Called out for additional units.

14           Q   Now, are you able to see the defendant's

15   vehicle at this time?

16           A   Yes, ma'am.

17           Q   Now, Officer, when did you end your

18   pursuit?

19           A   I ended my pursuit when my vehicle

20   wouldn't go any further.

21           Q   And was there someone there to follow him

22   at that time?

23           A   Yes, there was.

24                     MS. BELL:    And, Your Honor, 19 on

25   video, but in the interest of time, I was going to


                                Norma Rico
                     Certified Shorthand Reporter
                                                                    86


 1   go ahead and pause it at 6 minutes and 30 seconds

 2   unless you'd like to see the rest?

 3                       THE COURT:     No.   Go ahead and pause

 4   it.

 5         Q      (BY MS. BELL)       Officer San Filippo, when

 6   you initially approached him, is there any doubt in

 7   your mind that he knew you were a police officer?

 8         A      There was no doubt.

 9         Q      And were you attempting to detain him?

10         A      Yes, I was.

11         Q      And so, in your opinion, was he knowingly

12   and intentionally fleeing?

13         A      Yes, he was.

14         Q      And when you knocked on his window, were

15   you able to get a good look at him?

16         A      Yes.

17         Q      And do you see that person in the

18   courtroom today?

19         A      Yes, ma'am.

20         Q      And would you please identify him by an

21   article of clothing?

22         A      He's wearing a green shirt right there.

23                       MS. BELL:     Your Honor, may the record

24   reflect that the witness has identified the

25   defendant.


                                Norma Rico
                     Certified Shorthand Reporter
                                                                 87


 1                      THE COURT:    The record will so

 2   reflect.

 3                      MS. BELL:    Thank you, Your Honor.

 4                      State will pass the witness.

 5                        CROSS-EXAMINATION

 6   BY MR. BURNS:

 7        Q     Good morning, Officer Filippo?

 8        A     Good morning, sir.

 9        Q     You mentioned on your direct examination

10   that you saw a booking photo of the defendant, and

11   that's how you recognized him?

12        A     That's correct.

13        Q     Now, how did you get that photo, was it

14   just attached to the car and y'all looked up the

15   owner of the car?

16        A     No, sir.     19 part of our MS database.

17        Q     But how did you get a photo?       You saw a

18   car in a pursuit, correct?        And that car got away?

19        A     Correct.

20        Q     Right?

21        A     Yes.

22        Q     Okay.     So how did you get from there to

23   the booking photo of Mr. Hongpathoum?

24        A     From the initial pursuit from my partner.

25                      THE COURT:    Are we talking about two


                                Norma Rico
                     Certified Shorthand Reporter
                                                                88


 1   or three pursuits?

 2                   THE WITNESS:     Three total.

 3                   THE COURT:     So we've got a pursuit in

 4   September, a pursuit that was a little bit before

 5   this.   How long before this?     December?

 6                   THE WITNESS:     About a week.

 7                   THE COURT:     So the week before this,

 8   and then this is the third pursuit?

 9                   THE WITNESS:     Yes.

10                   THE COURT:     You got the booking photo

11   from which pursuit?

12                   THE WITNESS:     The first one.

13                   THE COURT:     Okay.     And what caused

14   you to associate that booking photo with this car

15   that you saw in the convenience store?

16                   THE WITNESS:     It was the same car.

17                   THE COURT:     How did you know that?

18                   THE WITNESS:     Because of the license

19   plate up in the top left corner of the windshield.

20                   THE COURT:     Okay.     It was the

21   location of the license plate.         Did you have the

22   license plate number?

23                   THE WITNESS:     I did.

24                   THE COURT:     From which pursuit?

25                   THE WITNESS:     Both.


                              Norma Rico
                   Certified Shorthand Reporter
                                                                  89


 1                     THE COURT:     From pursuit number one

 2   and pursuit number two?

 3                     THE WITNESS:     Yes.

 4                     THE COURT:     All right.    And so you

 5   saw the license plate number and the distinctive

 6   license plate, and you had an idea of who you were

 7   looking for from September book-in?

 8                     THE WITNESS:     Yes.   Yeah.

 9                     THE COURT:     Okay.

10                     MR. BURNS:     Thank you, Your Honor.

11        Q    (BY MR. BURNS)       Is it safe to say -- or

12   fair to say from that -- in the pursuit a week

13   before you never laid eyes on the driver?

14        A    I did not personally, no.

15        Q    Now, in reference to the video, is it fair

16   to say that at no point that we saw on the video was

17   he free to just drive off and leave?          Is that fair

18   to say?

19        A    He was not free to leave.

20        Q    And that's from the very beginning of the

21   video, correct?

22        A    Yes.

23        Q    And at that point the behavior you had

24   observed from him was exiting the store and getting

25   in the car; is that fair to say?


                             Norma Rico
                  Certified Shorthand Reporter
                                                                     90


 1        A       That's correct.

 2                     MR. BURNS:     Pass this witness,

 3   Your Honor.

 4                     MS. BELL:     No further questions.     May

 5   this witness be excused?

 6                     MR. BURNS:     Subject to recall,

 7   Your Honor.

 8                     THE COURT:     You are excused.     You're

 9   subject to recall.        That means you need to be

10   reachable.

11                     MS. BELL:     The State would call

12   Officer Rath.

13                     THE COURT:     Raise your right hand.

14                     (Witness sworn)

15                     THE WITNESS:     I do.

16                     THE COURT:     Have a seat sir.

17                             MARK RATH,

18   having been first duly sworn, testified as follows:

19                       DIRECT EXAMINATION

20   BY MS. BELL:

21        Q       Good morning, Officer Rath, would you

22   please spell your name for the court reporter.

23        A       Last name Rath, R-a-t-h.

24        Q       Thank you.     And how are you currently

25   employed?


                                Norma Rico
                     Certified Shorthand Reporter
                                                              91


 1           A   The aviation unit -- air support unit,

 2   Fort Worth PD.

 3           Q   And what does that entail?

 4           A   We give air support -- helicopter air

 5   support to most patrol -- to anybody in the city

 6   that needs it, not just the police department.

 7           Q   And how long have you been employed in

 8   that position?

 9           A   Eight years.

10           Q   And, Officer, did you receive training to

11   become a peace officer?

12           A   Yes.

13           Q   A police officer?

14           A   Yes.

15           Q   And the Judge has heard before, but you

16   received all the training that police officers have

17   to be -- pardon me -- you went through the police

18   academy?

19           A   Yes, ma'am.

20           Q   And how long have you been a police

21   officer?

22           A   Fort Worth, 22 years.

23           Q   Officer Rath, the night in question is

24   December 11th of 2017.     Were you dispatched at that

25   time?


                               Norma Rico
                    Certified Shorthand Reporter
                                                                 92


 1        A       I don't remember if we were actually

 2   dispatched or if we were just up and heard it, but

 3   we got on the call, yes.

 4        Q       And so "up and heard it", could you

 5   explain to me what that means?

 6        A       We try to do some patrol if we have a

 7   helicopter available and we're not down with the

 8   weather or something.      We just try to just get out

 9   and do some flying and we'll monitor the radio and

10   if we hear something we'll try to head that way if

11   we're already in the air and try to get to it before

12   19 over.

13        Q       So in the helicopter, is there some kind

14   of camera?

15        A       Yes, ma'am.

16        Q       And do you know how to operate that?

17        A       I do.

18        Q       And what are the capabilities of this

19   camera?

20        A       19 the one that we have in the helicopter

21   that we were in that night was our better one -- we

22   got two of them -- but it's got a good zoom.        FLIR,

23   forward looking infrared, you can see in total dark,

24   so there's almost nothing you can't see with it as

25   long as its not been sitting out in the heat.


                                Norma Rico
                     Certified Shorthand Reporter
                                                                 93


 1        Q      And you said it has a good zoom.      What

 2   does that mean?

 3        A      A lot more zoom than most cameras that I

 4   know of.    You can pick out a car several miles away

 5   and usually be able to tell two-door, four-door,

 6   maybe a make.

 7        Q      And how fast would you say that the

 8   helicopter -- how fast can a helicopter go?

 9        A      The one that we got, depending on when,

10   but on a calm night, if you push it, it will run

11   about 125 miles an hour.

12        Q      So would you say 19 fair to say that 19

13   unusual for a vehicle to outrun the helicopter?

14        A      It is.

15        Q      And did you review your footage of this

16   incident?

17        A      Yes, ma'am.

18        Q      And was there a time when y'all were

19   losing -- the car was escaping the helicopter?

20        A      There was.

21                     MR. BURNS:     Your Honor, I object

22   again to being outside the scope for this witness.

23                     THE COURT:     Overruled.

24        Q      (BY MS. BELL)      Officer Rath, did you have

25   a chance to review your footage with me this


                                Norma Rico
                     Certified Shorthand Reporter
                                                                      94


 1   morning?

 2        A       Yes, ma'am.

 3        Q       And was it on the CD?

 4        A       Yes, ma'am.

 5        Q       Does it fairly and accurately depict this

 6   offense?

 7        A       It does.

 8                        MS. BELL:     Your Honor, may I approach

 9   the witness?

10                        THE COURT:     You may.

11        Q       (BY MS. BELL)        Officer Rath, I'm handing

12   you what's been marked as State's Exhibit 4.            Do you

13   recognize it?

14        A       I do.

15        Q       And how do you recognize it?

16        A       It's by Air 19, that's on it and my

17   initials and ID number.

18        Q       Thank you.

19                        MS. BELL:     Your Honor, I'm going to

20   tender to defense and enter into evidence State's

21   Exhibit 4.

22                        (State's Exhibit 4 offered)

23                        MR. BURNS:     I'm going to ask that --

24   that's the only video on here?

25                        MS. BELL:     Yes.   That's the only


                                Norma Rico
                     Certified Shorthand Reporter
                                                                95


 1   video on here.

 2                      MR. BURNS:    Just object to it being

 3   outside the scope of the petition, Your Honor.

 4                      THE COURT:    That's overruled.

 5   State's 4 is admitted.

 6                      (State's Exhibit 4 admitted)

 7                      MS. BELL:    Permission to publish,

 8   Judge?

 9                      THE COURT:    That's granted.

10                      MR. BURNS:    Thank you.

11           Q   (BY MS. BURNS)      And, Officer Rath, how

12   long would you estimate this vehicle to be?          How

13   long would you estimate this pursuit to be?

14           A   Time wise?

15           Q   Yes.

16           A   It was about 30 minutes, maybe a little

17   less.

18           Q   And throughout the video, because we

19   reviewed it this morning, are there instances where

20   there's traffic that they're having to weave in and

21   out through?

22           A   Yes, ma'am, a little bit.

23                      MS. BELL:    Now, Your Honor, in the

24   interest of time, I was going to skip towards the

25   end.


                               Norma Rico
                    Certified Shorthand Reporter
                                                                  96


 1                     THE COURT:     Proceed.

 2                     MS. BELL:     Thank you, Judge.

 3                     THE COURT:     And what time mark are we

 4   looking at?

 5                     MS. BELL:     We started at 22 minutes

 6   and 15 seconds.

 7        Q    (BY MS. BELL)        And, Officer Rath, what had

 8   caused him to slow down?

 9        A    From what I understand, he got his tires

10   spiked by the stop sticks.        They spiked his tires

11   out on the freeway by the stop sticks or spike

12   strips, whichever they were using.

13        Q    And so what we see right now is the

14   defendant, we saw him exit his car and he's fleeing?

15        A    Yes, ma'am.

16        Q    So Air One had eyes on him pretty much

17   from the beginning of this evading, all the way

18   until he got out of his car, that had been spiked,

19   and ran into this building here?

20        A    Yes, ma'am.

21        Q    I'm going to stop the video at 23 minutes

22   and 5 seconds.

23                     MS. BELL:     State passes the witness.

24                     MR. BURNS:     No questions for this

25   witness, Your Honor.


                              Norma Rico
                   Certified Shorthand Reporter
                                                                97


 1                   THE COURT:     So you say the helicopter

 2   is on patrol in the air just ready to respond

 3   routinely.

 4                   THE WITNESS:     When we can.     We try

 5   to.   That's what we like to do.     We try to fly a

 6   couple of hours, two to four hours a shift, just

 7   flying around, so if something happens, monitoring

 8   all five channels.     And if we hear something, we'll

 9   head that way whether at force or not and maybe

10   we'll be able to get something on video or help out.

11                   THE COURT:     Anything further from

12   either side based on the Court's questions?

13                   MS. BELL:    No, Judge.

14                   MR. BURNS:     No, Judge.

15                   MS. BELL:    May this witness be

16   excused?

17                   MR. BURNS:     Yes, Your Honor.

18                   THE COURT:     You may step down.

19   You're excused, sir.

20                   MS. BELL:    State will call Officer

21   Lukens.

22                   THE COURT:     Raise your right hand.

23                   (Witness sworn)

24                   THE WITNESS:     Yes, Your Honor.

25                   THE COURT:     Have a seat, sir.


                              Norma Rico
                   Certified Shorthand Reporter
                                                               98


 1                        BRIAN LUKENS,

 2   having been first duly sworn, testified as follows:

 3                      DIRECT EXAMINATION

 4   BY MS. BELL:

 5        Q      Good morning, Officer Lukens.     Would you

 6   please spell your name for the court reporter.

 7        A      L-u-k-e-n-s.

 8        Q      Officer Lukens, how are you currently

 9   employed?

10        A      I'm employed with the Fort Worth Police

11   Department.

12        Q      And how long have you been with the Fort

13   Worth Police Department?

14        A      Been hired for over a year, commissioned

15   for nearly five months.

16        Q      When did you go through the police

17   academy?

18        A      January 23rd of last year through

19   September 15th.

20        Q      And do you recall what you were doing

21   December 11th of 2017?

22        A      Yes, ma'am.

23        Q      What was that?

24        A      I was, before this incident happened,

25   sitting down on 7th Street in the City of Fort


                               Norma Rico
                    Certified Shorthand Reporter
                                                                 99


 1   Worth.

 2        Q       And, at that time, did you have an FTO?

 3        A       Yes, I did, ma'am.

 4        Q       And what were y'all doing sitting at

 5   7th Street?

 6        A       We were meeting with some other officers

 7   talking about what we were going to do the rest of

 8   the night.

 9        Q       And what happened next?

10        A       We were sent a message over NBC that there

11   was a chase going on in the central division and

12   they want us west units --

13                     MR. BURNS:     Your Honor, objection to

14   being outside the scope of the petition of the

15   evading.

16                     THE COURT:     Overruled.

17        A       Sitting outside, we got a message out of

18   NBC from dispatch stating that there was a chase in

19   the central division that had been going on for, I

20   believe, somewhere around 20 to 25 minutes and that

21   they wanted some west units to try to get in

22   position and set up spike strips.

23        Q       (BY MS. BELL)     And what are -- explain to

24   me what spike strips are, like --

25        A       Spike strips are something that each --


                                Norma Rico
                     Certified Shorthand Reporter
                                                              100


 1   most of the vehicles, if not all the vehicles, have

 2   in back of their patrol car that way you can get out

 3   on the side of the road and throw them across the

 4   road, and when a suspect vehicle drives by, they'll

 5   flatten any tires that drive over those strips.

 6           Q   It reaches across multiple lanes of

 7   traffic?

 8           A   It can reach across multiple lanes of

 9   traffic.

10           Q   And so y'all receive calls.     So did you

11   and your FTO go out to try and place spike strips?

12           A   Yes, we did.

13           Q   Were y'all successful?

14           A   No.    We didn't get a chance to set out

15   spike strips.

16           Q   And why was that?

17           A   Because by the time we were getting on 30,

18   we were at 30 westbound to go set up spike strips.

19   They had turned onto 30 eastbound off the 820 loop.

20           Q   Eventually, were officers successful in

21   spiking the car?

22           A   I believe they did spike some tires on the

23   car.

24           Q   And were other officers' cars spiked as

25   well?


                                  Norma Rico
                       Certified Shorthand Reporter
                                                                101


 1        A       Yes, ma'am.

 2        Q       So tell me when you and your FTO entered

 3   the pursuit?

 4        A       We were going westbound on I-30 to try to

 5   meet them at the loop somewhere.       We got -- we were

 6   told that they had turned onto 30 eastbound, so we

 7   turned around at 30 eastbound at Altamere.       And

 8   Altamere is kind of -- you can't really see the

 9   highway too well during that time.       So that time

10   they had passed us and got in front of us on 30

11   eastbound.     And once they told us that, we tried to

12   catch up to him.

13        Q       Were y'all successful?

14        A       We eventually did catch up to him, yes.

15        Q       And then what happened?

16        A       As we caught up to him on the service road

17   just off of Montgomery and 30, we observed the

18   defendant running southbound from the officers with

19   two officers chasing him.

20        Q       And what did you do?

21        A       We went off the service road in our patrol

22   vehicle, and I chased him through -- a parallel of

23   the defendant -- through an opened parking lot and

24   then chased him into a parking garage where I cut

25   him off.     He had ran on the passenger's side of my


                                Norma Rico
                     Certified Shorthand Reporter
                                                               102


 1   patrol vehicle.     Officer Hanberger (phonetic) is in

 2   the passenger's seat and tackled him.     And then I

 3   came over and assisted Officer Hanberger (phonetic).

 4        Q     And in assisting him, would you say the

 5   defendant was compliant?

 6        A     The defendant was very resistant and not

 7   listening to verbal commands.

 8        Q     And during the course of y'all trying to

 9   arrest him, did something happen that caused you

10   concern?

11        A     Absolutely.    I was on his torso and a

12   central officer came up to help.     And so the central

13   officer took over his -- the defendant's right arm

14   while he was laying on his back.     I took over his

15   left arm, controlling his left arm, I put it under

16   my right leg.     And that time they said something

17   about a gun, and then he had a gun, so -- and he

18   wouldn't get his hand out of his right front pocket.

19        Q     So which was in his right front pocket?

20        A     His right hand.

21        Q     So it came to your attention that his hand

22   was in a pocket where there was potentially a gun?

23        A     Yes, ma'am.

24        Q     What did you do in response to that?

25        A     I had his left arm completely mobilized


                                Norma Rico
                     Certified Shorthand Reporter
                                                                103


 1   with 220 pounds of my weight.      So I withdrew my

 2   service weapon from my holster and put it on his

 3   chest and told the victim, You have a gun on your

 4   chest.      Think about what you're doing.

 5           Q     And did he become more compliant after

 6   that?

 7           A     He did become more compliant.

 8           Q     Officer Lukens, after y'all finished

 9   arresting him, was there in fact a gun in his

10   pocket?

11           A     Yes, there was.

12           Q     And do you recall what kind of gun it was?

13           A     I recall it being a .32 caliber.

14           Q     And do you remember if it was loaded or

15   unloaded?

16           A     It was loaded.

17           Q     Was it chambered or not?

18           A     It was chambered.

19           Q     So the defendant had a chambered pistol in

20   his right pocket that his hand was on when y'all

21   were attempting to arrest him?

22           A     Yes, ma'am.

23           Q     Officer Lukens, did we review dash cam

24   footage from your unit as well as body cam footage?

25           A     Yes, ma'am.


                                 Norma Rico
                      Certified Shorthand Reporter
                                                                    104


 1        Q       And would you say it fairly and accurately

 2   represents what we just talked about?

 3        A       Yes, ma'am.

 4                       MS. BELL:     Your Honor, may I approach

 5   the witness?

 6                       THE COURT:     You may.

 7        Q       (BY MS. BELL)       Officer Lukens, this CD has

 8   two videos; is that correct?

 9        A       Yes, ma'am.

10        Q       It has a dash cam and it has a body cam?

11        A       Yes, ma'am.

12        Q       And how do you recognize this CD?

13        A       I signed it and dated it.

14                       MS. BELL:     Your Honor, the State

15   would --

16        Q       (BY MS. BELL)       And it's marked as State's

17   Exhibit 5?

18        A       Yes.

19                       MS. BELL:     Your Honor, the State

20   would tender State's Exhibit 5 to defense.

21                       (State's Exhibit 5 offered)

22                       MR. BURNS:     And for verification,

23   it's two videos, correct?

24                       MS. BELL:     Yes.

25                       MR. BURNS:     Then I object to both the


                                Norma Rico
                     Certified Shorthand Reporter
                                                                  105


 1   videos containing things outside the scope of the

 2   petition.

 3                     THE COURT:     Overruled.   State's 5 is

 4   admitted.

 5                     (State's Exhibit 5 admitted)

 6                     MS. BELL:     Permission to publish,

 7   Judge?

 8                     THE COURT:     That's granted.

 9        Q       (BY MS. BELL)     So, Officer Lukens, we're

10   going to look at your dash cam first.

11                     MS. BELL:     And, Your Honor, I'm going

12   to move it up a few minutes to when they pursue the

13   defendant, start it at 2:05.

14                     (State's Exhibit 5 being

15                     published in open court)

16        Q       (BY MS. BELL)     Now, you actually have the

17   defendant.     Can you see his vehicle right now or are

18   y'all trying to get to where he's at?

19        A       We're trying to get to him.      I believe

20   we're on University right now.        So 19 quite a ways

21   off ahead.     We're turning westbound on I-30 and

22   University right now.

23        Q       I'm going to fast forward to 8 minutes,

24   roughly.     Is that the defendant that you can see?

25        A       That is the defendant, yes, ma'am.


                                Norma Rico
                     Certified Shorthand Reporter
                                                             106


 1        Q     I stopped the video at 9 minutes and 40

 2   seconds.   Now I'm going to play the dash cam

 3   footage.   What's happening right now?

 4        A     We're trying to detain the defendant.

 5        Q     So this kind of coincides right where we

 6   stopped the dash cam?

 7        A     Yes, ma'am.

 8        Q     So after you had a gun to his chest, you

 9   were able to detain him and cuff him?

10        A     Yes, ma'am.

11                    MS. BELL:    Judge, unless you would

12   like to see the rest, I'll just pause the video at 1

13   minute and 35 seconds.

14                    State will pass the witness.

15                    MR. BURNS:    Thank you, Your Honor.

16                       CROSS-EXAMINATION

17   BY MR. BURNS:

18        Q     Good morning, Officer Lukens.

19        A     Good morning, sir.

20        Q     Did you review all of the video related in

21   this case, or just your video before the trial

22   today -- or before the hearing?

23        A     I reviewed some of -- a couple of

24   different videos.

25        Q     Now, prior to, I guess, recovery of the


                                Norma Rico
                     Certified Shorthand Reporter
                                                                     107


 1   weapon, he did tell you guys that he had a gun; is

 2   that correct?

 3        A    I don't remember exactly how that

 4   happened, sir.

 5        Q    Okay.     You don't recall another officer on

 6   another video maybe saying, Well, he told us he had

 7   a gun?

 8        A    I don't recall that.        He may have.    I

 9   can't say yes or no.

10                     MR. BURNS:     Pass the witness,

11   Your Honor.

12                     MS. BELL:     No further questions.     May

13   this witness be excused?

14                     MR. BURNS:     Yes, Your Honor.

15                     THE COURT:     You may step down.

16                     MS. KUCERA:     Your Honor, at this time

17   the State would rest.

18                     THE COURT:     Defense?

19                     MR. BURNS:     Your Honor, as far as

20   adjudication is concerned -- well, I guess I need to

21   speak with him for a second.        Okay.   Sorry,

22   Your Honor.     I just wanted to make sure my client

23   knew of his rights as far as testifying goes, but we

24   don't have anything to present as far as

25   adjudication, other than renewing our Motion to


                                Norma Rico
                     Certified Shorthand Reporter
                                                                  108


 1   Suppress.     We do have two briefs.

 2                     THE COURT:    So do you rest as to the

 3   adjudication?

 4                     MR. BURNS:    As for the evidence we're

 5   going to present, yes, Your Honor.        We'd still like

 6   a ruling on the motion.

 7                     THE COURT:    Okay.   The motion's

 8   denied.     Do you close?

 9                     MS. KUCERA:    We close, Your Honor.

10                     THE COURT:    Do you close?

11                     MR. BURNS:    We close, Your Honor.

12                     THE COURT:    Arguments?   This is not a

13   unitary proceeding.     There's a punishment phase, if

14   there is a punishment phase.

15                     MS. KUCERA:    Understood, Your Honor.

16   We would waive opening and reserve the right to

17   close.

18                     MR. BURNS:    We rest and close,

19   Your Honor.

20                     THE COURT:    All right.   So you're not

21   going to argue as to the allegations?

22                     MR. BURNS:    As to the adjudication

23   phase, I don't think we have any argument as to

24   that.

25                     MS. KUCERA:    Very briefly,


                                Norma Rico
                     Certified Shorthand Reporter
                                                               109


 1   Your Honor.   I believe that the State has more than

 2   met the burden that is required of them in a

 3   revocation hearing.   We believe that we have proven

 4   the offenses that have been alleged in paragraphs

 5   two, three, five, and seven.

 6                  Your Honor, the Court has heard from

 7   six different witnesses in this case articulating

 8   the entirety of all of these offenses, and we

 9   believe the evidence is clear and unequivocal before

10   this court.   We ask that you would find those

11   allegations to be true.

12                  THE COURT:    Mr. Hongpathoum, based on

13   the testimony that's presented today the Court finds

14   allegations two, three, five, and seven in each

15   petition to be true, finds that you violated the

16   terms and conditions of your probation, finds you

17   guilty of the offense of delivery of a controlled

18   substance one to four grams, namely,

19   methamphetamine, forgery by possession of a forged

20   writing, to wit, money, and theft of a firearm.

21                  Anything further in the punishment

22   phase?

23                  MS. KUCERA:     Nothing further from the

24   State.

25                  MR. BURNS:    Your Honor, I have two


                              Norma Rico
                   Certified Shorthand Reporter
                                                              110


 1   very brief witnesses.   I'd like to ask the Court for

 2   about two minutes to talk to them.

 3                  THE COURT:     Okay.   That's fine.

 4                  Ready?

 5                  MR. BURNS:     Yes, Your Honor.

 6                  THE COURT:     Okay.   Does the State

 7   have any evidence in punishment?

 8                  MS. KUCERA:     Your Honor, the State

 9   would just reoffer everything that was offered in

10   the adjudication phase, and we would rest.

11                  MS. BELL:     Judge, may our witnesses

12   be excused?

13                  MR. BURNS:     Yes, Your Honor.

14                  THE COURT:     They're excused.

15                  MR. BURNS:     Thank you.   Your Honor,

16   we'd like to call Susan Thorbrue.

17                  THE COURT:     Raise your right hand.

18                  (Witness sworn)

19                  THE WITNESS:     Yes, ma'am.

20                  THE COURT:     Have a seat, ma'am.

21                  MR. BURNS:     Thank you, Your Honor.

22                      SUSAN THORBRUE,

23   having been first duly sworn, testified as follows:

24

25


                              Norma Rico
                   Certified Shorthand Reporter
                                                               111


 1                       DIRECT EXAMINATION

 2   BY MR. BURNS:

 3          Q     Good morning, Ms. Thorbrue.

 4          A     Good morning.

 5          Q     Could you just introduce yourself to the

 6   Court and spell your name for the reporter, please.

 7          A     My name is Susan Hongpathoum, S-u-s-a-n,

 8   H-o-n-g-p-a-t-h-o-u-m, Thorbrue, T-h-o-r-b-r-u-e.

 9          Q     And what is your relation to the

10   defendant?

11          A     I'm Michael Hongpathoum's older sister.

12          Q     And how long have you known Michael?

13          A     His entire life.

14          Q     And do y'all stay in pretty good touch?

15          A     Yes.

16          Q     During his probation period, has he had a

17   job?

18          A     Yes.

19          Q     What was he doing?

20          A     He worked in a restaurant out in

21   Carollton.     He worked for the -- one of our -- 19 a

22   Thai restaurant.

23          Q     And was he taking care of business as far

24   as his fees and everything for the court?

25          A     He was -- yes, he was -- as I know, he was


                                Norma Rico
                     Certified Shorthand Reporter
                                                                      112


 1   doing what he was supposed to be doing.

 2           Q      And what happened with that job?

 3           A      Well, basically, they were unfair with

 4   his -- basically, they unfairly fired him.

 5                       MS. KUCERA:     Your Honor, I'm going to

 6   object.       Calls for speculation.       She's not the

 7   employee.       How can she testify to what they were

 8   doing, the employers?

 9                       MR. BURNS:     I can ask it a different

10   way, Your Honor.

11                       THE COURT:     Okay.    Ask it a different

12   way.

13           Q      (BY MR. BURNS)     Now, that job ended up

14   falling through because of, we'll say a

15   disagreement; is that correct?

16           A      He was wrongly let go.

17           Q      Now, how would you -- just in general, how

18   would you describe Michael?

19           A      Michael is a big for nothing, like he's

20   huge.       He's a big guy for nothing.       I protect him.

21           Q      And what do you mean by that?

22           A      A little, big sister.

23           Q      What do you mean by big for nothing?

24           A      Michael's not aggressive.       He's a soft,

25   gentle, big guy.


                                  Norma Rico
                       Certified Shorthand Reporter
                                                                113


 1           Q      Do you think he would ever intentionally

 2   hurt anybody?

 3           A      No.

 4           Q      And you understand he's facing up to 20

 5   years, you understand that?

 6           A      Yes.

 7           Q      And he's definitely -- well, he's not

 8   definitely, he's probably going to the penitentiary.

 9   You understand that?

10           A      Yes.

11           Q      What is it that you would like to ask the

12   Court today?

13           A      Michael -- Michael does need to be

14   incarcerated for what he's done but not for a long

15   time, not for being aggressive, for anything like

16   that.       He knows he's done wrong.

17           Q      Is he a good brother in your opinion?

18           A      Yes.

19           Q      Is he a good friend?

20           A      Yes.

21           Q      Does he try to take care of his family?

22           A      Yes.

23           Q      Like to see him home some day?

24                         MR. BURNS:   Pass the witness,

25   Your Honor.


                                     Norma Rico
                          Certified Shorthand Reporter
                                                                  114


 1                    MS. KUCERA:    I have no questions of

 2   this witness.

 3                    THE COURT:    You may step down, ma'am.

 4                    MR. BURNS:    Your Honor, I'd like to

 5   call Phenam (phonetic) Hongpathoum to the stand, but

 6   I may need Ms. Thorbrue to translate.

 7                    THE COURT:    She's not a certified

 8   translator and she's a witness in this case.        And

 9   without a translator that's certified, I can't allow

10   that.

11                    MR. BURNS:    Okay.    We won't call her.

12   It would be mostly cumulative.

13                    THE COURT:    Do you rest?

14                    MR. BURNS:    Yes, Your Honor, we rest.

15                    MS. KUCERA:    Rest and close,

16   Your Honor.

17                    THE COURT:    Do you close?

18                    MR. BURNS:    We close, Your Honor.

19                    THE COURT:    Arguments?

20                    MS. KUCERA:    We waive open.

21                    MR. BURNS:    Your Honor, we'd just

22   like to ask the Court to take into account that

23   Mr. Hongpathoum is a young man.        He's never been to

24   the penitentiary before so 19 going to be a tough

25   time on him, and he just wants to ask the Court that


                                Norma Rico
                     Certified Shorthand Reporter
                                                              115


 1   he be given a sentence short enough that gives him a

 2   chance that shows he can learn his lesson, he can

 3   stay out of trouble.    And he understands that he has

 4   to pay a debt.    But he just wants to ask the Court

 5   that he has a sentence short enough to give him a

 6   chance to prove he can be a citizen, a law-abiding

 7   citizen.

 8                    MS. KUCERA:   Briefly, Your Honor.

 9                    I think the Court has plenty of

10   evidence before it that demonstrates that

11   Mr. Hongpathoum's actions are extremely reckless.

12   He has no regard for the safety of the community,

13   and his actions, his driving that night, in the

14   first evading, 90 miles throughout the metroplex,

15   regardless of what questions the defense counsel

16   asked, 19 honestly, Your Honor, if you'd like to go

17   back and watch the dash cam, a mere miracle that an

18   accident wasn't caused that night.

19                    The speeds in which they were

20   driving, the highways in which they were driving on

21   are not unpopulated.    The actions of this defendant

22   are, like I said, in extreme disregard for the

23   safety of the community, the safety of the officers

24   who are pursuing him, even the safety of his own

25   person.    I do not think the community is safe with


                               Norma Rico
                    Certified Shorthand Reporter
                                                              116


 1   him in it.    It's not as if this was a one-time

 2   thing.   You heard two separate accounts of an

 3   evading that occurred over multiple miles, multiple

 4   units.   Both times Air One was called out.

 5                    Your Honor, this conduct is extremely

 6   reckless, extremely dangerous.     He deserves

 7   absolutely no sympathy from this court.       He has

 8   demonstrated nothing here today in his opportunity

 9   to do so, which should allow you to give him any

10   sympathy.    He had a gun in his pocket.   And he is

11   honestly lucky he was not killed.     It is an

12   incredibly dangerous conduct that he is

13   participating in.    And I think, Your Honor, you

14   would be well within your right to sentence him to

15   the maximum because that is absolutely what the

16   State is asking for in this case based on all of the

17   evidence that you have before you.

18                    THE COURT:   Defendant will rise.

19                    Mr. Hongpahthoum, the Court has found

20   you guilty of the offenses of delivery of a

21   controlled substance one to four grams, namely

22   methamphetamine, theft of firearm, forgery by

23   possession of a forged writing, to wit, money.

24                    Taking carefully into consideration

25   all the testimony and evidence that's been presented


                               Norma Rico
                    Certified Shorthand Reporter
                                                               117


 1   to the Court, the Court will set your sentence in

 2   these cases at 20 years confinement in the delivery

 3   of a controlled substance case; 10 years confinement

 4   in the forgery by possession of a forged writing, to

 5   wit, money; and, 2 years confinement in the state

 6   jail in the theft of firearm case.

 7                   It is the order, judgment, and decree

 8   of this court that you be remanded by the sheriff of

 9   Tarrant County to the director of the institutional

10   division to serve your sentence as required by law.

11   You have a right of appeal in these cases, which

12   I'll ask your counsel to stay on and explain to you.

13   If you cannot afford an attorney to prosecute your

14   appeal, an attorney will be provided to you by the

15   court.   You have 30 days in which to file your

16   notice of appeal.   You will be given credit for all

17   the time you've served in these cases.    The

18   sentences in these cases will run concurrently.

19                   It's hard for me to understand what

20   in the world you were thinking, if it was a game, if

21   you just had a fast car and you like to run, or if

22   you had something in the car you felt was so

23   important to conceal from the police that you

24   decided to run over and over from them.      Also, your

25   possession of a firearm while on felony probation,


                              Norma Rico
                   Certified Shorthand Reporter
                                                            118


 1   a -- one firearm that's stolen and another in your

 2   pocket that you're reaching for while you're being

 3   arrested, and you are very, very lucky to be alive.

 4   I think that the police officers showed an admirable

 5   and perhaps even full hearty amount of restraint in

 6   not injuring you or shooting you outright when

 7   you're reaching for a loaded gun in your pocket.

 8   They gave you the gift of life, and I hope that you

 9   will make the most of it, and I hope that you will

10   be ready to be a little bit more law-abiding when

11   you come out from the other end of these sentences.

12                  Sheriff, he's your prisoner.

13                  (Off the record at 12:14 p.m.)

14

15

16

17

18

19

20

21

22

23

24

25


                             Norma Rico
                  Certified Shorthand Reporter
                                                             119

 1   STATE OF TEXAS

 2   COUNTY OF TARRANT

 3

 4        I, Norma Rico, Deputy Court Reporter in and for

 5   the 371st District Court of Tarrant, State of Texas,

 6   do hereby certify that the above and foregoing

 7   contains a true and correct transcription of all

 8   portions of evidence and other proceedings requested

 9   in writing by counsel for the parties to be included

10   in this volume of the Reporter's Record in the

11   above-styled and numbered cause, all of which

12   occurred in open court or in chambers and were

13   reported by me.

14        I further certify that this Reporter's Record

15   of the proceedings truly and correctly reflects the

16   exhibits, if any, offered by the respective parties.

17        WITNESS MY OFFICIAL HAND on this, the 21st day

18   of May 2018.

19

20

21
                                Norma Rico, Texas CSR 8579
22                              Deputy Court Reporter
                                371st District Court
23                              Tarrant County, Texas
                                PO Box 331883
24                              Fort Worth, Texas 76163
                                Telephone: (682) 701-3739
25                              Expiration: 12/31/2018


                               Norma Rico
                    Certified Shorthand Reporter